 
EXHIBIT 10.1(b)

 

 
CAL-MAINE FOODS, INC.
 
CAL-MAINE PARTNERSHIP, LTD.
 
SERIES A SECURED NOTES DUE SEPTEMBER 1, 2014
 
PPN: 12803# AC 4
 
SERIES B SECURED NOTES DUE SEPTEMBER 1, 2014
 
PPN: 12803# AB 6
 
SERIES C SECURED NOTES DUE SEPTEMBER 1, 2014
 
PPN: 12803# AD 2
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
 
SECURED NOTE PURCHASE AGREEMENT
 
 

--------------------------------------------------------------------------------

 
DATED AS OF SEPTEMBER 30, 2003
 
 
 

--------------------------------------------------------------------------------




AMENDED AND RESTATED SECURED NOTE PURCHASE AGREEMENT
 
AMENDED AND RESTATED SECURED NOTE PURCHASE AGREEMENT, dated as of September 30,
2003, between CAL-MAINE FOODS, INC., a Delaware corporation (together with its
successors and assigns, the “Company”), and CAL-MAINE PARTNERSHIP, LTD., a Texas
limited partnership (together with its successors and assigns, the “Partnership”
and with the Company, the “Borrowers”) and the institutional investors
identified on Annex 1 (whether one or more, the “Purchasers”).
 
RECITALS
 
The Borrowers and the Purchasers are parties to that certain Secured Note
Purchase Agreement dated as of September 28, 1999 (the “Existing Agreement”)
pursuant to which the Purchasers purchased Series A Senior Secured Notes of the
Borrowers in the original aggregate principal amount of $9,101,337.11 (the
“Series A Notes”) and Series B Senior Secured Notes of the Borrowers in the
original aggregate principal amount of $16,000,000 (the “Series B Notes”), and
collectively with the Series A Notes, the “Existing Notes”).
 
The Borrowers desire, upon and subject to the terms and conditions of this
Agreement, to sell to the Purchasers and the Purchasers are willing to purchase
Series C Senior Secured Notes in the aggregate principal amount of $5,000,000
(the “Series C Notes”, and collectively with the Existing Notes, the “Secured
Notes”), and the holders of the Existing Notes, the Purchasers and the Borrowers
desire to amend and restate the Existing Agreement to extend the maturity date
of, and amend the interest rate applicable to outstanding principal on, the
Series A Notes and to amend certain covenants of the Borrowers.
 
AGREEMENT
 
NOW, THEREFORE, it is agreed:
 
1  AUTHORIZATION; RANKING
 
A.  Authorization of Issue of the Series C Notes. The Borrowers will authorize,
as joint and several co-makers, the issue and sale of their Series C Notes in
the aggregate principal amount of $5,000,000, each to be dated the date of
issue, and to be repaid and to bear interest as provided herein. The Series C
Notes shall be in the form of Exhibit A.
 
B.  Ranking. The Secured Notes will constitute the direct senior obligations of
the Borrowers and will rank not less than pari passu in priority of payment with
each other and with all other outstanding Debt of the Borrowers, present or
future, except to the extent such other Debt is preferred as a result of being
secured (but only to the extent such security is not prohibited by paragraph 6B
and then only to the extent of such security) or as a matter of law.
 


--------------------------------------------------------------------------------


 
C.  Interest on the Secured Notes. The unpaid principal amount of the Secured
Notes owing to each Holder shall accrue interest at the rates, time and manner
set forth below.
 

(i)  
Rate of Interest.

 

(a)
Each Series A Note shall bear interest on the unpaid principal amount thereof
from the date issued through the Closing Date at the rate of 7.64% per annum and
thereafter through maturity (whether by prepayment, acceleration or otherwise)
at the rate of 7.06% per annum.

 

(b)
Each Series B Note shall bear interest on the unpaid principal amount thereof
from the date issued through maturity (whether by prepayment, acceleration or
otherwise) at the rate of 8.26% per annum.

 

(c)
Each Series C Note shall bear interest on the unpaid principal amount thereof
from the date issued through maturity (whether by prepayment, acceleration or
otherwise), at the rate of 6.87% per annum.

 

(ii)  
Post-Maturity Interest. Any principal payments on the Secured Notes not paid
when due and, to the extent permitted by applicable law, any interest payment on
the Secured Notes or Make Whole Amount on the Secured Notes not paid when due,
in each case whether at stated maturity, by notice of pre-payment, by
acceleration or otherwise, shall thereafter bear interest payable upon demand at
a rate per annum (the “Default Rate”) equal to the lesser of:

 

a)
the highest rate allowed by applicable law; or

 

b)
the annual interest rate then applicable to principal outstanding under such
Secured Note and not then overdue plus 2%.

 

(iii)  
Computation of Interest. Interest on the Secured Notes shall be computed on the
basis of a 360-day year and twelve 30-day months. In computing interest on the
Secured Notes, the date of the issuance of the Secured Notes shall be included
and the date of payment shall be excluded.

 
2  PURCHASE AND SALE OF THE SECURED NOTES; CLOSING; EFFECT
 
A.  Purchase and Sale of the Secured Notes. The Existing Notes were sold and
purchased on September 28, 1999 pursuant to the Existing Agreement. Subject to
the terms and conditions of this Agreement, the Borrowers shall sell to each
Purchaser, and each Purchaser shall purchase from the Borrowers, Series C Notes
in the principal amount specified below such Purchaser’s name in Annex 1, at a
price equal to 100% of such principal amount registered in such Purchaser’s name
or that of the Purchaser’s nominee or nominees as specified in Annex 1.
Notwithstanding the foregoing, each Purchaser’s obligations under this Agreement
are several and not joint obligations and no Purchaser shall have any obligation
or liability for the performance or non-performance by any other Purchaser of
such other Purchaser’s obligations under this Agreement.
 

-2-

--------------------------------------------------------------------------------





 
B.  Closing. The purchase and sale of the Series C Notes shall take place at the
offices of Sullivan & Worcester LLP, One Post Office Square, Boston,
Massachusetts 02109, at a closing (the “Closing”) to be held on September 30,
2003 or on such other Business Day as the Purchasers and the Borrowers may agree
(the “Closing Date”). At the Closing the Borrowers will deliver to each
Purchaser the Series C Notes to be purchased by it, against payment of the
purchase price therefore by transfer of immediately available funds to the
Borrowers in accordance with the wiring instructions set forth on Annex 2.
 
C.  Effect of Amendment and Restatement. This Agreement amends and restates the
continuing obligations of the Borrowers under the Existing Agreement. Nothing in
this Agreement, however, is intended to waive any failure by any Borrower to
have complied with all the terms and provisions of the Existing Agreement and
the other Transaction Documents (as such term is defined in the Existing
Agreement) as they were in effect from time to time prior to the Closing Date or
to waive of any Event of Default (as such term is defined in the Existing
Agreement) existing as of the Closing Date. Further, nothing in this Agreement
is intended to impair the rights of any Holder to be reimbursed for any costs
and expenses or be indemnified by any Borrower pursuant to the terms of the
Existing Agreement and any other Transaction Document (as such term is defined
in the Existing Agreement) as in effect at the time such rights arose. 
 
3  CONDITIONS OF CLOSING
 
The Borrowers’ obligation to sell the Series C Notes is subject to the
Purchasers having purchased all the Series C Notes at the Closing. Each
Purchaser’s obligation to purchase and pay for its Series C Notes is subject to
the fulfillment to its satisfaction or its written waiver, on or before the
Closing Date, of the following conditions:
 
A.  Charter and Proceedings. On or before the Closing Date, the Charter and
By-laws of the Company and the constituting documents of the Partnership, the
Transaction Documents and all documents incidental hereto and thereto shall be
reasonably satisfactory in form and substance to the Purchasers, and the
Purchasers shall have received the following items, each of which shall be in
form and substance reasonably satisfactory to the Purchasers and, unless
otherwise noted, dated the Closing Date, and in sufficient copies (except for
the Series C Notes), for each Purchaser:
 

-3-

--------------------------------------------------------------------------------





 

(i)  
Certified copies of resolutions of the board of directors of the Company (on its
own behalf and as the general partner of the Partnership) approving this
Agreement, the Series C Notes to be issued, and the other Transaction Documents,
and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to this Agreement, the Series C Notes to be issued, and each other Transaction
Document.

 

(ii)  
A copy of the Certificate of Organization of the Company and each amendment
thereto, certified (as of a date reasonably near the Closing Date) by the
Secretary of State of Delaware as being a true and correct copy thereof and a
copy of the Certificate of Limited Partnership of the Partnership and each
amendment thereto, certified (as of a date reasonably near the Closing Date) by
the Secretary of State of Texas as being a true and correct copy thereof.

 

(iii)  
A copy of a certificate of the Secretary of State of Delaware, dated within 10
Business Days prior to the Closing Date certifying that the Company is in good
standing under the laws of State of Delaware and a copy of a certificate of the
Secretary of State of Texas, dated within 10 Business Days prior to the Closing
Date certifying that the Partnership is in good standing under the laws of State
of Texas.

 

(iv)  
A copy of a certificate of the Secretary of State of each state listed on
Schedule 8A, dated reasonably near the Closing Date, stating that the Company
and the Partnership (to the extent applicable) are duly qualified and in good
standing in such state and have filed all annual reports required to be filed to
the date of such certificate.

 

(v)  
An Officers’ Certificate attested to by the secretary or an assistant secretary
of the Company, (and the statements made in such certificate shall be true on
and as of the Closing Date) certifying on behalf of the Company, individually
and as general partner of the Partnership, as to (a) the absence of any
amendments to the Certificate of Organization of the Company or Certificate of
Limited Partnership of the Partnership since the date of the Secretary of State
certificates referred to in clause (ii) above, (b) a true and correct copy of
the By-laws of the Company and the Agreement of Limited Partnership of the
Partnership, each as in effect on the Closing Date, (c) the absence of any
proceeding for the dissolution or liquidation of the Company or the Partnership,
(d) as to the matters set forth in paragraph 3D, and (e) the absence of any
event occurring and continuing, or resulting from the Closing, that constitutes
a Default or an Event of Default.

 

-4-

--------------------------------------------------------------------------------





 

(vi)  
An Officers’ Certificate attested to by the secretary or an assistant secretary
of the Company certifying the names and true signatures of the officers of the
Company authorized to sign on behalf of the Company, in its own capacity and as
general partner of the Partnership this Agreement, the Series C Notes, each
other Transaction Document and the other documents to be delivered hereunder and
thereunder.

 

(vii)  
Originals of this Agreement and the Series C Notes to be issued to each
Purchaser at the Closing executed by an authorized officer of the Company.

 

(viii)  
An Officers’ Certificate, in form and substance reasonably satisfactory to the
Purchasers, attesting to the Solvency of the Company, the Partnership and the
Consolidated Group immediately before and immediately after giving effect to
consummation of the transactions contemplated by this Agreement.

 
B.  Opinion of Borrowers’ Counsel. The Purchasers shall have received a
favorable opinion, dated the Closing Date and addressed to them, from Young,
Williams, Henderson & Fuselier, P.A., counsel to the Borrowers and local counsel
to the Purchasers in Tennessee, Ohio and Kentucky, covering the matters set
forth in Exhibit B and such other matters as any Purchaser or Special Counsel
may reasonably request and otherwise in form and substance reasonably acceptable
to the Purchasers. To the extent that the opinions referred to in this paragraph
3B are rendered in reliance upon the opinion of any other counsel, the
Purchasers shall have received a copy of the opinion of such other counsel,
dated the Closing Date and addressed to them, or a letter from such other
counsel, dated the Closing Date and addressed to them, authorizing them to rely
on such other counsel’s opinion. The opinions of counsel to the Borrowers, local
counsel and any such other counsel shall be in form and substance reasonably
satisfactory to the Purchasers and Special Counsel.
 
C.  Opinion of Purchasers’ Special Counsel. The Purchasers shall have received
from Special Counsel an opinion satisfactory to them as to such matters incident
to the transactions contemplated by this Agreement as they may reasonably
request.
 
D.  Representations and Warranties and Compliance. The representations and
warranties contained in paragraph 8 shall be true on and as of the Closing Date
after giving effect to the issue and sale of the Series C Notes (and application
of the proceeds as contemplated by paragraph 5I); no Default or Event of Default
(as such terms are defined in the Existing Agreement) under the Existing
Agreement and no Default or Event of Default under this Agreement shall have
occurred or be continuing; and the Borrowers shall have performed and complied
with all agreements and conditions contained in this Agreement required to be
performed or complied with by them at or prior to the Closing. 
 

-5-

--------------------------------------------------------------------------------


 
E.  Purchase Permitted by Applicable Laws. The offering, issuance, purchase and
sale of and payment for, the Series C Notes on the Closing Date on the terms and
conditions of this Agreement (including the use of the proceeds of such sale)
shall be permitted by the laws and regulations of each jurisdiction to which a
Purchaser is subject, without recourse to provisions (such as Section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by life insurance
Company without restriction as to the character of the particular investment,
shall not violate any applicable law or governmental regulation (including,
without limitation, section 5 of the Securities Act or Regulation T, U or X of
the Board of Governors of the Federal Reserve System) and shall not subject any
Purchaser to any tax, penalty, liability or other condition adverse to it under
or pursuant to any applicable law or governmental regulation, and the Purchasers
shall have received such certificates or other evidence as to matters of fact as
they may reasonably request to enable them to determine whether such purchase is
so permitted.
 
F.  Private Placement Numbers. Private Placement Numbers shall have been
assigned to the Notes by Standard & Poor’s CUSIP Service Bureau.
 
G.  Sale of all Series C Notes. The Borrowers shall have sold to each other
Purchaser, and each other Purchaser shall have purchased, the Series C Notes to
be purchased by it as set forth in Annex 1.
 
H.  Consent of Other Persons. The Borrowers shall have received all
authorizations, consents and approvals necessary in connection with the
transactions contemplated by this Agreement, including those identified in
Schedule 8L, in form and substance satisfactory to the Purchasers.
 
I.  Appointment of Agent for Service of Process. The Purchasers shall have
received written evidence satisfactory to them that CT Corporation has been
appointed by the Borrowers as their agent for service of process in the
Commonwealth of Massachusetts and that CT Corporation has agreed to provide the
Purchasers with not less than 30 days prior notice of any termination of such
appointment.
 
J.  Payment of Special Counsel Fees. Without limiting the provisions of
paragraph 11A, the Borrowers shall have paid the reasonable fees, charges and
disbursements of Special Counsel and Purchasers’ local counsel (which may
include a reasonable reserve for anticipated fees and expenses) to the extent
reflected in a statement of Special Counsel and such local counsel rendered to
the Borrowers at or before the Closing.
 
K.  Other Transaction Documents. The Borrowers shall have each (i) executed and
delivered (a) an Amended and Restated Security Agreement in the form of Exhibit
C (the “Security Agreement”), an Amended and Restated Mortgage in the form of
Exhibit D-1 on the real property owned by such Borrower in Ohio and described
therein, an Amended and Restated Mortgage in the form of Exhibit D-2 on the real
property owned by such Borrower in Kentucky and described therein, and an
Amended and Restated Deed of Trust in the form of Exhibit D-3 on the real
property owned by such Borrower in Tennessee and described therein
(collectively, the “Mortgages”), and an Amended and Restated Assignment of
Leases and Rents in the form of Exhibit E (the “Assignment of Leases and Rents”)
to secure the Secured Notes and the other obligations of the Borrowers under
this Agreement and the other Transaction Documents with a first priority Lien on
the Collateral; (b) the Amended and Restated Collateral Agency Agreement in the
form of Exhibit F (the “Collateral Agency Agreement”) and (c) an amended and
restated indemnification agreement in favor of the Purchasers, with respect to
environmental and similar matters affecting the Land in the form of Exhibit G
(the “Indemnity”); and (ii) executed and filed and/or recorded such financing
statements, mortgages or other instruments, and taken all such other actions and
delivered all such other instruments as are required to perfect and/or maintain
the priority of the security interests granted in the Security Documents and
(iii) delivered or caused to be delivered (a) title insurance policies in
standard ALTA form or such other standard forms prescribed for use in the
relevant state and from a title company as are reasonably satisfactory to the
Purchasers, ensuring that the Liens granted by the Mortgages on the Land in
favor of the Secured Notes as first priority Liens subject only to such
exceptions as are acceptable to the Purchasers in their sole discretion and (b)
certified copies of Requests for Information (Form UCC-11) or equivalent
reports, listing the financing statements referred to in clause (ii) of this
paragraph 3K (the “Financing Statements”) and all other effective financing
statements which name either Borrower (under its present name, any previous
names and any trade names) as debtor and which are filed in the jurisdictions in
which the Financing Statements have been filed or in which a financing statement
against such party would be required to be filed in order to be effective,
together with copies of such other financing statements (none of which shall
cover the Collateral purported to be covered by the Security Documents).
 

-6-

--------------------------------------------------------------------------------


 
L.  Environmental and Zoning Status. The environmental and zoning status of the
Land shall be satisfactory in all respects to the Purchasers and the Borrowers
shall have provided to the Purchasers such reports, analyses and opinions with
respect thereto as the Purchasers shall reasonably request, including, without
limitation, opinions of counsel, Phase 1 Environmental Audits and ALTA form
surveys as of a date which is satisfactory to the Purchasers.
 
M.  Appraisals. Purchasers shall have received copies of appraisals of the
Collateral in form and substance satisfactorily to the Purchasers and reflecting
that the aggregate principal amount of the Secured Notes to be outstanding
immediately after the Closing is not more than 70% of the aggregate value of the
Land and any improvements and fixtures thereon.
 
N.  Subsidiary Guaranties. Each Subsidiary (other than the Partnership) shall
have executed an Amended and Restated Subsidiary Guaranty in the form of Exhibit
H (collectively, the “Subsidiary Guaranties”) guaranteeing the obligations of
the Borrowers hereunder and under the Secured Notes, accompanied by copies of
the organizational documents of such Subsidiary and corporate resolutions (or
equivalent) authorizing such Guaranty, in each case certified as true and
correct by an appropriate officer of such Subsidiary.
 

-7-

--------------------------------------------------------------------------------


 
4  PREPAYMENT AND REPAYMENT
 
The Secured Notes may be prepaid only under the circumstances set forth in
paragraph 4A and shall be repaid in accordance with paragraphs 4C, 4D and 4I
upon any acceleration of final maturity as provided in paragraph 7B.
 
A.  Optional Prepayment of Secured Notes at Any Time. The Borrowers may prepay
the Secured Notes, in full, or in part in multiples of $1,000,000 on any date.
Prepayments of the principal of any Secured Notes shall be made together with
(a) interest accrued on the principal amount being prepaid to the Settlement
Date and (b) the Make Whole Amount.
 
B.  Notice of Optional Prepayment. The Borrowers shall give each Holder
irrevocable written notice of any prepayment to be made pursuant to paragraph 4A
at least 30 days and not more than 60 days prior to the Settlement Date
specifying:
 

(i)  
the series of Secured Note being prepaid;

 

(ii)  
the Settlement Date and the Called Principal of the Secured Notes of such series
held by each such Holder;

 

(iii)  
that such prepayment is to be made pursuant to paragraph 4A; and

 

(iv)  
an estimate of the Make Whole Amount payable on the Called Principal of such
Holder’s Secured Notes (calculated as if the date of such notice were the date
of prepayment), together with the details of such computation.

 
Upon the giving of such notice, the Called Principal of Secured Notes of the
identified series, together with interest accrued thereon to the Settlement Date
and the Make Whole Amount shall become due and payable on the Settlement Date.
Not later than the close of business on the second Business Day prior to the
Settlement Date, the Borrowers shall deliver to each Holder an Officers’
Certificate setting forth in detail the calculations used in determining whether
a Make Whole Amount is payable on such prepayment and the amount of such Make
Whole Amount.
 
C.  Scheduled Repayment of Secured Notes.
 

(i)  
With respect to the Series A Notes, (a) on October 1, 1999, the Borrowers repaid
$56,656.04 in aggregate principal amount together with all then accrued interest
on the Series A Notes; and (b) on the first day of each month commencing
November 1, 1999 through and including September 1, 2003, the Borrowers paid
installments of principal and interest each in the amount of $114,601.22.
Subject to paragraph 4E below, (a) on October 1, 2003 the Borrowers will pay an
installment of principal and interest in the amount of $114,601.22 and (b) on
the first day of each month thereafter, through and including September 1, 2014,
the Borrowers will pay equal installments of principal and interest in an amount
which would, at the rate of interest set pursuant to paragraph 1C(i)(a), fully
amortize the outstanding principal of the Series A Notes as of the Closing Date
in 180 monthly installments. In any event, on September 1, 2014 the Borrowers
shall repay in full all unpaid principal and accrued interest on the Series A
Notes.

 

-8-

--------------------------------------------------------------------------------



 

(ii)  
With respect to the Series B Notes, subject to paragraph 4E below, the Borrowers
shall (a) on the first day of each month through and including December 1, 2003,
commencing September 1, 1999, pay all then accrued interest on the Series B
Notes and (b) on the first day of each month commencing January 1, 2004, through
and including September 1, 2014, pay equal installments of principal and
interest in an amount which would, based on the rate of interest set forth in
paragraph 1C(i)(b), fully amortize the then outstanding principal of the Series
B Notes as of December 1, 2003 in 180 monthly installments (which amount, if no
prepayments of the Series B Notes have then been made, would equal $155,315.55
in the aggregate for all Series B Notes). In any event, on September 1, 2014 the
Borrowers shall repay in full all unpaid principal and accrued interest on the
Series B Notes.

 

(iii)  
With respect to the Series C Notes, subject to paragraph 4E below, the Borrowers
shall (a) on the first day of October, 2003 pay all then accrued interest on the
Series C Notes and (b) on the first day of each month through and including
September 1, 2014, commencing November 1, 2003, pay equal installments of
principal and interest in an amount which would, at the rate of interest set
pursuant to paragraph 1C(i)(c), fully amortize the outstanding principal of the
Series C Notes as of the Closing Date in 180 monthly installments. In any event,
on September 1, 2014 the Borrowers shall repay in full all unpaid principal and
accrued interest on the Series C Notes.

 
D.  Prepayment of Secured Notes Upon a Change of Control. The Borrowers shall
give written notice (a “Change of Control Notice”) to each Holder not less than
30 nor more than 60 days prior to the occurrence of any event which may
reasonably be expected to result in a Change of Control, or if the Borrowers
have no knowledge that such an event is to occur until less than 30 days prior
thereto, or until after the occurrence thereof, then as promptly as practicable,
but in no event more than 5 days after a Borrower first acquires knowledge that
such an event is definitely going to occur or has occurred. The Change of
Control Notice shall identify the event, the reason why such event may result in
or has resulted in a Change of Control and the Persons involved, and shall
include such financial and other information as is available to the Borrowers or
which may be obtained by the Borrowers with reasonable effort that would be
reasonably necessary for a Holder to make an informed decision as to whether to
elect to require prepayment of its Secured Notes under this paragraph 4D and
shall set forth the proposed effective date for, or if the Change of Control has
occurred, the actual date, of such Change of Control. Any Holder, by giving
written notice to the Borrowers of such election (an “Election Notice”) not
later than 5 Business Days prior to the effective date of such Change of
Control, if the Change of Control Notice is given at least 30 days prior to such
effective date, and otherwise not later than 30 days after the Change of Control
Notice is given, shall have the option to require the Borrowers to prepay all of
its Secured Notes at 100% of the principal amount thereof plus interest accrued
thereon to the Settlement Date and the Make Whole Amount. Once given, any
Election Notice may be revoked, by notice, given at any time up to the last date
an Election Notice could have been given with respect to the Change of Control
Notice. If the proposed terms of a Change of Control change substantially, or if
any other event which may result in a Change of Control may or has occurred, the
Borrowers shall give each Holder a revised Change of Control Notice and each
Holder shall then have another opportunity to elect to require prepayment of its
Secured Notes under this paragraph 4D by delivering to the Borrowers a new
Election Notice or to revoke, by written notice to the Borrowers, any prior
Election Notice, not later than 30 days following the date such revised Change
of Control Notice is given. The prepayment of a Holder’s Secured Notes pursuant
to this paragraph 4D shall occur on the later of (a) the effective date of such
Change of Control or (b) 5 Business Days following the date such Holder’s
Election Notice is given. Notwithstanding the foregoing, no prepayment or early
redemption shall be required pursuant to this paragraph 4D unless a Change of
Control occurs or has occurred.
 

-9-

--------------------------------------------------------------------------------


 
Not later than the close of business on the second Business Day prior to the
Settlement Date of a prepayment under this paragraph 4D, the Borrowers shall
deliver to the Holder of each Secured Note to be prepaid an Officers’
Certificate stating whether a Make Whole Amount is payable in connection with
such prepayment and setting forth in detail the calculations used in making such
determination.
 
If the Borrowers fail to give a Change of Control Notice and a Change of Control
occurs, or fail to give a proper Change of Control Notice as to a Change of
Control which has occurred, any Holder may, at any time after the occurrence of
such Change of Control, without waiver of any right on the part of the Holder to
accelerate its Secured Notes pursuant to paragraph 7B, require the Borrowers, on
demand pursuant to this paragraph 4D, to prepay all of such Holder’s Secured
Notes at 100% of the principal amount thereof plus accrued interest to the
Settlement Date and the Make Whole Amount.
 
E.  Payments Pro Rata; Application of Payments. Upon any partial prepayment of
the Secured Notes pursuant to paragraph 4A and any scheduled repayment of the
Secured Notes pursuant to paragraph 4C, such payments shall be applied first to
accrued interest on the series of Secured Notes to which such payment applies
and then to repayment of principal of such series. The accrued interest paid and
the principal amount so prepaid or repaid plus the Make Whole Amount shall be
allocated among the Holders in proportion to respective outstanding principal
amounts of the series of Secured Notes held by them to which such prepayment or
scheduled repayment applies. All partial prepayments of principal made to the
Holders in respect of the Secured Notes shall be applied to the obligations of
the Borrowers to make the scheduled payments required by paragraph 4C in inverse
order of maturity. 
 

-10-

--------------------------------------------------------------------------------


 
F.  Retirement of Secured Notes. The Borrowers shall not, and shall not permit
any of their Affiliates to, prepay or otherwise retire any Secured Notes in
whole or in part, prior to its stated maturity (other than by prepayment
pursuant to paragraph 4A or 4D, scheduled repayment pursuant to paragraph 4C or
upon acceleration of final maturity pursuant to paragraph 7B), or purchase or
otherwise acquire, directly or indirectly, any Secured Notes held by any Holder
unless the Borrowers or such Affiliate shall have offered to prepay or otherwise
retire, purchase, redeem or otherwise acquire, as the case may be, the same
proportion of the aggregate outstanding principal amount of Secured Notes of the
same series held by each other Holder at the time outstanding upon the same
terms and conditions. Any such offer shall provide each Holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days. If the Required
Holders accept such offer, the Borrowers shall promptly notify the remaining
Holders of such fact and the expiration date for the acceptance by Holders of
such offer shall be extended by the number of days necessary to give each such
Holder at least 10 Business Days from its receipt of such notice to accept such
offer. No Secured Notes so prepaid or otherwise retired or purchased or
otherwise acquired by either Borrower or any of their Affiliates shall
thereafter be reissued or deemed to be outstanding for any purpose under this
Agreement.
 
G.  Manner of Payment.
 

(i)  
Manner of Payment. The Borrowers shall pay all amounts payable with respect to
each Secured Note (without any presentment of such Secured Note, unless such
payment is the final payment thereon, in which case the original of the Secured
Note shall be delivered to the Borrowers), and without any notation of such
payment being made thereon, by crediting, by federal funds bank wire transfer,
the account of the Holder thereof in any bank in the United States of America as
may be designated in writing by such Holder, or in such other manner or to such
other address in the United States of America as may be reasonably designated in
writing by such Holder. Absent subsequent notice from a Purchaser, Annex 1 shall
be deemed to constitute designation by the Purchasers to the Borrowers with
respect to payments to be made to the Purchasers on their Secured Notes. In the
absence of a written designation by a Holder, all amounts payable with respect
to each Secured Note held by such Holder shall be paid by check mailed and
addressed to the applicable Holder at such Holder’s Home Office. All payments of
principal and interest and fees hereunder and under the Secured Notes by the
Borrowers shall be made without defense, set-off or counterclaim.

 

-11-

--------------------------------------------------------------------------------



 

(ii)  
Payments Due on Holidays. If any payment due on, or with respect to, any Secured
Note shall fall due on a day other than a Business Day, then such payment shall
be made on the first Business Day following the day on which such payment was
due; provided that if all or any portion of such payment shall consist of a
payment of interest, for purposes of calculating such interest, such payment
shall be deemed to have been originally due on such first following Business
Day, such interest shall accrue and be payable to (but not including) the actual
date of payment, and the amount of the next succeeding interest payment shall be
adjusted accordingly.

 

(iii)  
Payments, When Received. Any payment to be made to the Holders hereunder or
under the Secured Notes shall be deemed to have been made on the Business Day
such payment actually becomes available at such Holder’s bank prior to the close
of business of such bank, provided that interest for one (1) day at the
non-default interest rate of the Secured Notes shall be due on the amount of any
such payment that actually becomes available to such Holder at such Holder’s
bank after 1:00 pm (local time of such bank).

 
H.  Taxes. 
 

(i)  
Any and all payments by the Borrowers hereunder or under the Secured Notes shall
be made free and clear of and without deduction for any and all present or
future Taxes and all liabilities with respect thereto, excluding, (A) in the
case of each Holder, net income taxes that are imposed by the United States and
net income taxes (or franchise taxes imposed in lieu thereof) that are imposed
on such Holder by the state or foreign jurisdiction under the laws of which such
Holder is organized or any political subdivision thereof, (B) in the case of
each Holder, net income taxes (or franchise taxes imposed in lieu thereof) that
are imposed on such Holder by the state or foreign jurisdiction of such Holder’s
applicable Home Office or any political subdivision thereof and (C) in the case
of any Holder that becomes a party after the Closing Date, any taxes imposed by
the United States solely by reason of the organization or incorporation of such
Holder outside the United States (all such Taxes and liabilities other than
those excluded in clauses (A), (B) and (C) being referred to as “Covered
Taxes”). If a Borrower shall be required by law to deduct any Covered Taxes from
or in respect of any sum payable hereunder or under any Secured Note to any
Holder, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this paragraph 4H) such Holder receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

-12-

--------------------------------------------------------------------------------



 

(ii)  
In addition, the Borrowers shall pay any present or future stamp, documentary,
excise, property or similar Taxes that arise from or in connection with or as a
result of the issuance of the Secured Notes, any payment made hereunder or in
respect of the Secured Notes or the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or the Secured
Notes, or any modification, waiver or amendment of this Agreement, the Secured
Notes or any other Transaction Document (“Other Taxes”).

 

(iii)  
The Borrowers shall indemnify each Holder for the full amount of Taxes and Other
Taxes, and for the full amount of Covered Taxes imposed by any jurisdiction on
amounts payable under this paragraph 4H, imposed on or paid by such Holder and
any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto, whether or not such Covered Taxes
were correctly or legally imposed. This indemnification shall be made within
thirty (30) days from the date such Holder makes written demand on the Borrowers
specifying in reasonable detail the basis therefore.

 

(iv)  
Within thirty (30) days after the date of any payment of Covered Taxes or Other
Taxes, the Borrowers shall furnish to the subject Holder a copy of the original
receipt, certified as true and correct by a Senior Officer. If the Borrowers
determine that no Covered Taxes or Other Taxes are payable in respect thereof,
the Borrowers shall furnish, or shall cause such payor to furnish, to the
Holders an opinion of counsel or other reasonably satisfactory evidence stating
that such payment is exempt from Covered Taxes or Other Taxes.

 
I.  Make Whole Amount. The Borrowers acknowledge that the Make Whole Amount due
at any optional or required prepayment of its Secured Notes (including any
prepayment required pursuant to any provision of this paragraph 4 or upon
acceleration of final maturity under paragraph 7B) has been negotiated with the
Purchasers to provide a bargained for rate of return on the Purchasers’
investment in the Secured Notes and is not a penalty.
 
5  AFFIRMATIVE COVENANTS
 
A.  Financial and Other Reporting by the Borrowers. The Borrowers will deliver
to each Holder:
 

-13-

--------------------------------------------------------------------------------



 

(i)  
as soon as practicable, and in any event not more than 30 days after the end of
each Fiscal Quarter (except the last fiscal quarter of each Fiscal Year), the
unaudited consolidated (and consolidating) balance sheet of the Consolidated
Group as at the end of such quarterly period and the related unaudited
consolidated (and consolidating) statements of income and retained earnings and
of cash flows of the Consolidated Group for such quarterly period and for the
Fiscal Year to date, setting forth, in each case in comparative form, figures
for the corresponding period(s) in the preceding Fiscal Year, all in reasonable
detail and in accordance with GAAP, and certified by the chief accounting
officer or chief financial officer of the Company as fairly presenting the
financial condition of the Consolidated Group as at the dates indicated and the
results of its operations and cash flows, in each case for the periods
indicated, in conformity with GAAP (except as disclosed in such certificate)
with any changes in accounting policies discussed in reasonable detail, subject
to changes resulting from year-end adjustments not material in scope or amount;
provided that delivery within the time period specified above of copies of the
Company’s Quarterly Report on Form 10-Q prepared in compliance with the
requirements therefore and filed with the SEC shall be deemed to satisfy the
requirements of this paragraph 5A(i);

 

(ii)  
as soon as practicable, and in any event not more than 90 days, after the end of
each Fiscal Year, the consolidated (and consolidating) balance sheet of the
Consolidated Group as of the end of such year and the related consolidated (and
consolidating) statements of income and retained earnings and of cash flows of
the Consolidated Group for such year, and setting forth in each case in
comparative form, corresponding figures for the preceding Fiscal Year, all in
reasonable detail and in accordance with GAAP, and accompanied by an opinion
thereon of the Approved Auditor, which opinion shall be without limitation as to
the scope of the audit and shall state that such financial statements present
fairly in all material respects, the consolidated financial condition of the
Consolidated Group as at the dates indicated and the results of their
consolidated operations and cash flows for the periods indicated in conformity
with GAAP (except as otherwise specified in such report) and that the audit by
such accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards and provides a reasonable
basis for such opinion; provided that the delivery within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefore and filed with the SEC shall be deemed to satisfy the
requirements of this paragraph 5A(ii);

 

-14-

--------------------------------------------------------------------------------


 
 

(iii)  
together with each delivery of financial statements of the Consolidated Group
pursuant to paragraphs 5A(i) and 5A(ii), a certificate of the chief financial
officer of the Company (a) stating that he/she has reviewed the terms of the
Transaction Documents and has made, or caused to be made under his/her
supervision, a review in reasonable detail of the transactions and condition of
the Consolidated Group during the fiscal period covered by such financial
statements and that such review has not disclosed the existence during or at the
end of such fiscal period, of any Default or Event of Default or, if any such
Default or Event of Default existed or exists, specifying the nature and period
of existence thereof and what action the Borrowers have taken or are taking or
propose to take with respect thereto; (b) demonstrating (if applicable, with
computations in reasonable detail) compliance by the Borrowers with the
provisions of paragraph 6A; (c) analyzing the principal changes in the results
of operations of the Consolidated Group for such Fiscal Year or Fiscal Quarter
from the results of operations of the Consolidated Group for the immediately
preceding Fiscal Year or Fiscal Quarter; and (d) identifying in reasonable
detail the amount and type of Restricted Payments and Restricted Investments
made during the fiscal period covered by such financial statements.

 

(iv)  
together with each delivery of financial statements pursuant to paragraph
5A(ii), a certificate by the Approved Auditor stating (a) that their audit
examination has included a review of the terms of the Transaction Documents as
they relate to accounting matters and that such review is sufficient to enable
them to make the statement referred to in clause (c) below, (b) whether, in the
course of their audit examination, there has been disclosed the existence during
the Fiscal Year covered by such financial statements (and whether they have
knowledge of the existence as of the date of such accountants’ certificate) of
any condition or event which constitutes a Default or Event of Default under
paragraph 7A and if during their audit examination there has been disclosed (or
if they have knowledge of) such a condition or event, specifying the nature and
period of existence thereof (it being understood, however, that such accountants
shall not be liable to any Person by reason of their failure to obtain knowledge
of any Default or Event of Default which would not be obtained in the course of
an audit conducted in accordance with generally accepted auditing standards),
and (c) that based on their annual examination nothing came to their attention
which causes them to believe that the information contained in the certificate
of the chief financial officer of the Company delivered therewith pursuant to
paragraph 5A(iii) is not correct or that the matters set forth in such
certificate are not stated in accordance with the terms of this Agreement;

 

-15-

--------------------------------------------------------------------------------



 

(v)  
promptly after receipt thereof by a Borrower, copies of all management letters,
if any, submitted to such Borrower by independent public accountants in
connection with each annual, interim or special audit of the books of the
Consolidated Group;

 

(vi)  
promptly after any Senior Officer obtains actual knowledge (a) of any Default or
Event of Default, (b) that any Holder has given notice to a Borrower or taken
any other action with respect to a claimed Default or Event of Default under
this Agreement, or (c) that any Person has given any notice to a Borrower or any
Subsidiary or taken any other action with respect to a claimed default or event
or condition of the type referred to in paragraph 7A(ii), an Officers’
Certificate specifying the nature and period of existence of any such Default or
Event of Default, or specifying the notice given or action taken by such Holder
or Person and the nature of such claimed Default, Event of Default, event or
condition, and what action the Borrowers have taken, are taking or propose to
take with respect thereto;

 

(vii)  
promptly, and in any event within 5 days after any Senior Officer obtains
knowledge of any of the following, a written notice setting forth the nature
thereof and the action, if any, that the Borrowers or any ERISA Affiliate
proposes to take with respect thereto:

 

(viii)  
with respect to any Plan, any “reportable event” (as defined in section 4043(b)
of ERISA) for which notice thereof has not been waived pursuant to regulations
of the DOL or “prohibited transaction” (as such term is defined in section 406
of ERISA or section 4975 of the IRC) in connection with any Plan or any trust
created thereunder; or

 

(ix)  
the taking by the PBGC of steps to institute, or the threatening by the PBGC of
the institution of, proceedings under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, and any distress
termination notice delivered to the PBGC under section 4041 of ERISA in respect
of any Plan, and any determination of the PBGC in respect thereof;

 

(x)  
the placement of any Multiemployer Plan in reorganization status under Title IV
of ERISA, any Multiemployer Plan becoming “insolvent” (as such term is defined
in section 4245 of ERISA) under Title IV of ERISA, or the whole or partial
withdrawal of a Borrower or any ERISA Affiliate from any Multiemployer Plan and
the withdrawal liability incurred in connection therewith; or

 

-16-

--------------------------------------------------------------------------------



 

(xi)  
any event, transaction or condition that could reasonably be expected to result
in the incurrence of any liability by a Borrower or any ERISA Affiliate, or the
imposition of any Lien on any of the rights, properties or assets of a Borrower
or any ERISA Affiliate, pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

 

(xii)  
promptly after transmission thereof, copies of all financial statements, proxy
statements, notices and reports as the Company shall send or make available to
its stockholders or debtholders and copies of all registration statements (with
exhibits), prospectuses and all periodic reports which it files with the SEC or
any stock exchange and of all press releases and other statements made available
generally by the Company to the public concerning material developments and (b)
promptly after receipt thereof, copies of any reports, statements and notices
the Company may receive in accordance with Section 13(d) or 14(d) of the
Exchange Act or the rules and regulations of any stock exchange;

 

(xiii)  
promptly after transmission thereof, copies of all such financial statements,
notices, certificates and reports as a Borrower shall send to any other lender
or group of lenders in connection with, and after the occurrence of, any event
or condition which results in, or which, with notice or the passage of time,
could result in, the occurrence of any event or condition of the type referred
to in paragraph 7A(ii) with respect to the Debt owed to such lender or group of
lenders or;

 

(xiv)  
promptly after the commencement of any action or proceeding relating to a
Borrower or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, a notice specifying the nature and
period of existence thereof and what action the Borrowers have taken, are taking
or propose to take with respect thereto; and

 

(xv)  
with reasonable promptness, such other information and data with respect to the
Borrowers or the Consolidated Group or relating to the ability of the Borrowers
or any Subsidiary to perform their obligations under the Transaction Documents
as may from time to time be reasonably requested by any Holder.

 

-17-

--------------------------------------------------------------------------------



 
B.  Information Required by Rule 144A. The Borrowers will, upon the request of
any Holder, provide to such Holder, and any Qualified Institutional Buyer
designated by such Holder, such financial and other information as such Holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A in connection with a resale or proposed
resale of any Secured Note.
 
C.  Inspection of Property. Each Borrower will permit the representatives of any
Holder to visit and inspect any of its properties or any of its Subsidiaries, to
examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (and by this provision each Borrower authorizes
said accountants to discuss the finances and affairs of such Borrower and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested in advance. At all times during which there exists a Default or Event
of Default, any reasonable out-of-pocket expenses incurred by the Holders in
connection with this paragraph 5C shall be paid in accordance with paragraph
11A.
 
D.  Existence, Etc. Except as otherwise specifically permitted by this
Agreement, each Borrower will, and will cause each Subsidiary to, at all times
preserve and keep in full force and effect its existence as a corporation, and
rights and franchises material to its business, and qualify and maintain its
qualification to do business and good standing in any jurisdiction where the
failure to do so individually or in the aggregate would have a Material Adverse
Effect.
 
E.  Payment of Taxes and Claims.
 

(i)  
Each Borrower will, and will cause each Subsidiary to, file all Tax returns
required to be filed in any jurisdiction and pay all Taxes shown to be due and
payable on such returns and all other Taxes imposed upon it or any of the
Consolidated Group’s properties or assets or in respect of any of the
Consolidated Group’s franchises, business, income, sales and services, or
profits when the same become due and payable, but in any event before any
penalty or interest accrues thereon, and all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which have or might become a Lien upon any of
its properties or assets, provided, that no such Tax or claim need be paid if
(a) it is being actively contested in good faith by appropriate proceedings and
if reasonable reserves or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefore, and (b) the failure to pay such
Tax or claim is not expected, if such contest were adversely determined, to have
a Material Adverse Effect.

 

-18-

--------------------------------------------------------------------------------



 

(ii)  
Neither Borrower will consent to or permit the filing of or be a party to any
consolidated income tax return on its behalf or on behalf of any of its
Subsidiaries with any Person (other than a consolidated return that includes
solely the Borrowers and their Subsidiaries).

 
F.  Compliance with Laws, Etc. Each Borrower will, and will cause each
Subsidiary to, comply with all applicable laws, rules, regulations and orders of
any Governmental Authority to which it is subject, and obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of its properties or to the conduct of
its businesses, in each case to the extent necessary to reasonably ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, permits, franchises
and other governmental authorizations in the aggregate do not, and could not
reasonably be expected to, have a Material Adverse Effect.
 
G.  Maintenance of Properties and Leases. Each Borrower will, and will cause
each Subsidiary to, maintain, in good repair and working order and condition
(other than ordinary wear and tear and obsolescence excepted) all properties
used in the Consolidated Group’s business (except to the extent the failure to
so maintain, repair and keep in good working order does not, and is not expected
to, have a Material Adverse Effect), and from time to time make or cause to be
made all appropriate repairs, renewals, replacements, additions and improvements
thereof as needed and comply in all material respects with the provisions of all
leases or licenses under which it leases or licenses any such properties.
 
H.  Insurance. Each Borrower will, and will cause each Subsidiary to, maintain,
with financially sound and reputable insurers, insurance with respect to its
properties and business of such types and in such forms and amounts (including
deductibles, co-insurance and self-insurance if adequate reserves are maintained
with respect thereto) and against such risks as is reasonable and prudent in the
circumstances and as are customarily insured against by Persons of established
reputation engaged in the same or similar business and similarly situated and
shall, in any event, maintain the insurance required by the Security Documents.
 
I.  Use of Proceeds. Each Borrower will use the proceeds it receives from the
sale of the Secured Notes only as set forth on Schedule 5I and for working
capital, and not for any purpose which would violate any applicable law or
governmental regulation or which is otherwise prohibited under paragraph 8J.
 
J.  Environmental Compliance and Indemnification. Each Borrower will, and will
cause each Subsidiary to, (a) obtain and maintain all permits, licenses, and
other authorizations that are required of it under all Environmental Laws other
than those which the failure to obtain or maintain individually or in the
aggregate do not, and could not reasonably be expected to have, a Material
Adverse Effect, and (b) comply with all terms and conditions of all such
permits, licenses, and authorizations and with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules, and timetables contained in all Environmental Laws or in any
regulation, ordinance or code applicable to it any, plan, order, decree,
judgment, injunction, notice, or demand letter issued, entered, promulgated, or
approved thereunder directly applicable to it, except to the extent of
noncompliance which, in the aggregate, does not, and could not reasonably be
expected to, have a Material Adverse Effect, and (c) operate all property owned
or leased by it such that no claims or obligations, including clean-up
obligations, which in the aggregate, have, or could reasonably be expected to
have, a Material Adverse Effect, shall arise under any Environmental Law, and if
any claim is made against it or any such obligation shall arise under any
Environmental Law, it shall at its own cost and expense, timely satisfy such
claim or obligation, provided no such claim or obligation need be satisfied for
so long as (1) it is being actively contested in good faith by appropriate
proceedings, (2) such reserves or other appropriate provision, if any, as shall
be required by GAAP shall have been made therefore and (3) no Lien shall attach
to any such property as a result of the failure to satisfy such claim or
obligation.
 

-19-

--------------------------------------------------------------------------------



 
K.  Maintenance of Books and Records. Each Borrower will, and will cause each
Subsidiary to: (i) keep proper records and books of account with respect to its
business activities in which proper entries are made in the ordinary course of
all dealings or transactions of or in relation to its business and affairs; (ii)
set up on its books adequate reserves with respect to all Taxes, assessments,
charges, levies and claims; and (iii) set up on its books reserves against
doubtful accounts receivable, advances and all other proper reserves (including
reserves for depreciation, obsolescence or amortization of its property). All
determinations pursuant to this paragraph 5K shall be made in accordance with,
or as required by, GAAP in order to fairly reflect all of the Consolidated
Group’s financial transactions. Notwithstanding the foregoing, the Borrowers and
their Subsidiaries may make adjustments and changes in the manner in which their
books and records are kept, provided, that:
 

(i)  
all such adjustments and changes shall be required or permitted by GAAP, but
need not conform with the prior accounting practice of such Borrower or such
Subsidiary or its predecessor;

 

(ii)  
each Holder shall be given written notice of all such changes or adjustments
together with the financial statements required by subparagraph 5A(i) for the
Fiscal Quarter in which such change occurred, and together with the financial
statements required by subparagraph 5A(ii), a year-end listing and description
of all such changes and adjustments and the effect thereof by the chief
financial officer of the Company;

 

(iii)  
the financial covenants and ratios set forth in paragraph 6A shall continue to
be calculated without regard to such adjustments or changes unless and until the
Required Holders have consented thereto; and

 

-20-

--------------------------------------------------------------------------------



 

(iv)  
the Company may not change its Fiscal Year unless and until the Required Holders
have consented thereto.

 
L.  Subsidiary Guaranties. Each Borrower will cause each Subsidiary hereafter
existing to guaranty the obligations of the Borrowers hereunder and under the
Secured Notes by executing and delivering to each Holder contemporaneously with
the organization or acquisition of such Subsidiary, a Subsidiary Guaranty
accompanied by copies of the organizational documents of such Subsidiary and
corporate resolutions (or equivalent) authorizing such transaction, in each case
certified as true and correct by an appropriate officer of such Subsidiary and
such opinions of counsel with respect thereto as the Required Holders reasonably
request.
 
M.  Payment of Trade Payables. Each Borrower will, and will cause each
Subsidiary to, pay all Trade Payables in accordance with industry practice, but
not later than 90 days after their due dates; provided no such Trade Payable
need be paid so long as (a) it is being actively contested in good faith by
appropriate proceedings and if reasonable reserves or other appropriate
provision, if any, as shall be required by GAAP shall have been made therefore,
and (b) the failure to pay such Trade Payable does not have a Material Adverse
Effect or result in a Lien on any of the Collateral.
 
N.  Additional Agreements; Post-Closing Items. Each Borrower will, and will
cause each Subsidiary to, do all such acts, and will execute and deliver to the
Holders all such security agreements, pledges, mortgages, financing statements,
certificates, and other instruments and will obtain all such governmental
authorizations and other consents and approvals and will do or cause to be done
all such other things as is required to confirm, perfect, or secure the priority
of, the interest of the Holders in the Collateral or as the Holders may
reasonably request from time to time in order to give full force and effect to
the Security Documents and to secure the Holders’ rights thereunder. The
Borrowers also agree to provide the Holders, at the time of acquisition, with a
mortgage on any real property acquired by the Borrowers or any of their
Subsidiaries after the Closing Date, substantially on the same terms and
conditions as the Mortgages as in effect on the Closing Date, subject only to
Liens permitted pursuant to paragraph 6B(i)(a). The Borrowers agree to provide
the Purchasers on or before October 31, 2003 with an opinion of Texas counsel,
in form and substance reasonably satisfactory to them, confirming the due
authorization, execution and delivery of the Transaction Documents by the
Partnership.
 
6  NEGATIVE COVENANTS
 
A.  Financial Covenants. For as long as any of the Secured Notes are
outstanding, the Borrowers will not:
 

-21-

--------------------------------------------------------------------------------



 

(i)  
Limitation on Total Funded Debt. Permit, as of the last day of any Fiscal
Quarter, the ratio of Consolidated Funded Debt to Consolidated Capitalization to
be greater than:

 

(a)
From the Closing until and including February 27, 2004, 0.70 to 1.00;

 

(b)
After February 27, 2004 until and including November 29, 2004, 0.65 to 1.00; and

 

(c)
After November 29, 2004, 0.60 to 1.00.

 

(ii)  
Current Ratio. Permit, as of the last day of any Fiscal Quarter, the ratio of
Consolidated Current Assets to Consolidated Current Liabilities (excluding
deferred taxes) to be less than 1.25 to 1.00.

 

(iii)  
Consolidated Tangible Net Worth. Permit, as of the last day of any Fiscal
Quarter, Consolidated Tangible Net Worth to be less than (a) from the Closing
until and including February 27, 2004, $53,000,000, (b) after February 27, 2004,
until and including May 29, 2004, $60,000,000 and (c) after May 29, 2004, the
sum of $60,000,000 plus, if a positive number, 45% of Consolidated Net Income
for Fiscal Year 2005 and each Fiscal Year thereafter and 100% of any Equity Sale
Proceeds.

 

(iv)  
Consolidated Cash Flow Coverage Ratio. Permit, as of the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Operating Cash Flow, to (b) Consolidated
Fixed Charges, to be less than 1.25 to 1.00.

 

(v)  
Consolidated Capital Expenditure to Depreciation Ratio. Permit, as of the last
day of any Fiscal Quarter, a ratio of (a) the aggregate Consolidated Capital
Expenditures for the four Fiscal Quarters then ended to (b) the aggregate
Consolidated Depreciation for such four Fiscal Quarters, to be exceed 1.00 to
1.00.

 
B.  Liens and Other Restrictions.
 

(i)  
Liens. The Borrowers will not, and will not permit any Subsidiary to create,
assume or suffer to exist any Lien on its properties or assets, whether now
owned or hereafter acquired, or upon any income or profits therefrom or proceeds
of dispositions thereof, or transfer any property for the purpose of subjecting
the same to the payment of obligations in priority to the payment of its general
creditors except for:

 

-22-

--------------------------------------------------------------------------------


 
(a)  Liens on property not constituting the Collateral securing Debt otherwise
permitted under paragraph 6H;
 
(b)  Liens existing as of the date of this Agreement and described on Schedule
6B(i);
 
(c)  Liens, and other charges incidental to the conduct of their business, or
the ownership of their property (including charges for Taxes or otherwise
arising by operation of law, mechanics’, carriers’, workers’, repairmen’s,
warehousers’ or other similar Liens), which are not incurred in connection with
the borrowing of money or the securing of Debt, provided that, in each case, the
obligation secured is not overdue or is being contested in good faith by
appropriate actions or procedures promptly instituted and diligently conducted
and such reserves as shall be required by GAAP shall have been made therefore
and such Liens and charges in the aggregate do not have a Material Adverse
Effect;
 
(d)  Liens arising as a result of any judicial proceedings with respect to which
the Borrowers shall then in good faith be actively prosecuting appeal or other
appropriate proceedings for review and Liens arising from judgments or decrees
not constituting a Default or Event of Default unless, in either case, such Lien
remains undischarged, unstayed pending appeal, unbonded or undismissed for a
period of 60 consecutive days and provided, in either case, such reserves as
shall be required by GAAP shall have been made therefore and such Liens in the
aggregate do not have a Material Adverse Effect;
 
(e)  deposits or pledges to secure worker’s compensation, unemployment
insurance, old age benefits or other social security obligations or retirement
benefits;
 
(f)  Liens arising out of deposits in connection with, or given to secure the
performance of, bids, tenders, trade contracts not for the payment of money, or
leases, or to secure statutory obligations or surety or appeal bonds,
performance bonds or other pledges or deposits for purposes of like nature in
the ordinary course of business;
 
(g)  survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties, which are necessary for the
conduct of its activities or which customarily exist on properties of Persons
engaged in similar activities and similarly situated and which do not in the
aggregate have a Material Adverse Effect or materially interfere with the use of
such real properties in the operation of the business of the Consolidated Group
in the ordinary course; and
 

-23-

--------------------------------------------------------------------------------


 
(h)  Liens on the Collateral created pursuant to the Security Documents.
 
C.  Sales of Equity Interests by Subsidiaries.
 

(i)  
The Borrowers will not permit any Subsidiary to, issue, sell or otherwise
dispose of, or part with control of, any of such Subsidiary’s own Equity
Interests (other than directors’ qualifying shares) either directly or
indirectly by the issuance of rights, options for securities convertible into or
exchangeable for Equity Interests other than, in the case of a Subsidiary, to a
Borrower or a Wholly-Owned Subsidiary of the Company.

 

(ii)  
The Borrowers will not, and will not permit any Subsidiary to, sell, transfer or
otherwise dispose of any outstanding Equity Interests of another Subsidiary
other than to a Borrower or a Wholly-Owned Subsidiary of the Company.

 
D.  Merger and Sale of Assets. The Borrowers will not, and will not permit any
Subsidiary to merge or consolidate with any other Person or sell, lease or
transfer or otherwise dispose of its respective assets to any Person or Persons,
except that:
 

(i)  
any Subsidiary may merge or consolidate with or sell, lease, transfer or
otherwise dispose of all or any of its assets to the Company or a Wholly-Owned
Subsidiary of the Company provided, that (a) the Company or such Wholly-Owned
Subsidiary shall be the continuing or surviving corporation and (b) any
acquiring or surviving Wholly-Owned Subsidiary is a corporation or another legal
entity organized under the laws of, and having its principal place of business
in, a state of the United States of America or the District of Columbia; and

 

(ii)  
the Borrowers and their Subsidiaries may sell inventory and surplus or obsolete
equipment (other than Collateral) in the ordinary course of business.

 
E.  Subsidiary Dividend and Other Restrictions. Other than this Agreement and
the Transaction Documents, the Borrowers will not, and will not permit any
Subsidiary to, enter into, or be otherwise subject to, any contract or agreement
(including its charter) which limits the amount of, or otherwise imposes
restrictions on the payment of, dividends by, or distributions on any securities
of, any Subsidiary to a Borrower.
 
F.  Transactions with Related Parties. The Borrowers will not, and will not
permit any Subsidiary to, directly or indirectly, engage in any transaction or
group of transactions (including, without limitation, the purchase, sale or
exchange of assets or the payment of salary, bonuses and other compensation for
services rendered) with any Related Party, except in the ordinary course of
business pursuant to the reasonable requirements of its business and upon
commercially reasonable terms which are no less favorable to it than those which
might be obtained at arm’s length with a Person not a Related Party.
 

-24-

--------------------------------------------------------------------------------


 
G.  Dividends; Restricted Payments and Restricted Investment.
 

(i)  
Neither the Borrowers nor any Subsidiary shall make, declare or incur any
liability to make any Dividends after the Closing Date unless (a) no Event of
Default or Default exists immediately before or immediately after making or
declaring such Dividend or could otherwise be reasonably expected to result
therefrom; (b) on a pro forma basis the Borrowers would be in compliance with
their financial covenants set forth in paragraph 6A; and (c) the aggregate
amount of Dividends made in any Fiscal Year does not exceed $1,300,000.

 

(ii)  
Neither the Borrowers nor any Subsidiary shall make, declare or incur any
liability to make any Restricted Payments or any Restricted Investment after the
Closing Date unless (a) no Event of Default or Default exists immediately before
or immediately after making or declaring such Restricted Payment or Restricted
Investment or could otherwise be reasonably expected to result therefrom; (b) on
a pro forma basis the Borrowers would be in compliance with their financial
covenants set forth in paragraph 6A; and (c) either (1) the aggregate amount of
Restricted Payments and Restricted Investments (excluding the ADM Loan and
Restricted Payments described in subclause (2) of this clause (c)) made in any
Fiscal Year does not exceed $500,000 (or $1,000,000 if immediately after the
making of any Restricted Payment or Restricted Investment in such Fiscal Year
the ratio of Consolidated Funded Debt to Consolidated Capitalization is less
than 0.60 to 1.00); or (2) such payments (x) are Restricted Payments made during
the period August 1, 2004 through November 30, 2005 solely to redeem up to
2,000,000 shares of the Company’s Common Stock in open market purchases from
Persons who are not Affiliates and (y) do not exceed $20,000,000 in the
aggregate.

 

(iii)  
The Company may spend up to $16,500,000 to complete the Going Private
Transaction provided the Company otherwise complies with subclauses (a) and (b)
of clause (iii) in connection therewith.

 
For the purpose of this paragraph 6G, the value of a Restricted Investment which
constitutes a liability (contingent or otherwise) shall be the maximum amount of
such liability and any Restricted Payment or Restricted Investment made in
property other than cash shall be valued at the fair market value thereof at the
time of making such Restricted Payment or Restricted Investment as determined in
good faith by the Company’s Board of Directors.
 

-25-

--------------------------------------------------------------------------------



 
H.  Debt; Guaranties of Debt.
 

(i)  
The Borrowers will not, and will not permit any Subsidiary to, create, incur or
assume any Debt after the Closing Date or issue any Equity Interest convertible
or exchangeable into Debt of a Borrower or any Subsidiary unless (a) no Default
or Event of Default has then occurred which is then continuing, (b) no Default
or Event of Default would reasonably be anticipated to result therefrom, and (c)
on a pro forma basis, after giving effect to the incurrence of such Debt, the
Borrowers would be in compliance with their financial covenants set forth in
paragraph 6A.

 

(ii)  
The Partnership will not, and the Borrowers will not permit any other Subsidiary
to, issue any Preferred Stock.

 
I.  Compliance with ERISA. The Borrowers will not, and will not permit any ERISA
Affiliate to:
 

(i)  
engage in any transaction in connection with which the Borrowers or any ERISA
Affiliate could be subject to either a civil penalty assessed pursuant to
section 502(i) of ERISA or a tax imposed by section 4975 of the Code, terminate
or withdraw from any Plan (other than a Multiemployer Plan) in a manner, or take
any other action with respect to any such Plan (including, without limitation, a
substantial cessation of business operations or an amendment of a Plan within
the meaning of section 4041(e) of ERISA), which could reasonably be expected to
result in any liability to the PBGC, to a Plan, to a Plan participant, to the
Department of Labor or to a trustee appointed under section 4042(b) or (c) of
ERISA, incur any liability to the PBGC or a Plan on account of a withdrawal from
or a termination of a Plan under section 4063 or 4064 of ERISA, incur any
liability for post-retirement benefits under any and all welfare benefit plans
(as defined in section 3(1) of ERISA), fail to make full payment when due of all
amounts which, under the provisions of any Plan or applicable law, it is
required to pay as contributions thereto, or permit to exist any accumulated
funding deficiency, whether or not waived, with respect to any Plan (other than
a Multiemployer Plan) other than such penalties, taxes, liabilities, failures or
deficiencies which individually and in the aggregate do not, and are not
reasonably expected to have in the future, a Material Adverse Effect;

 

-26-

--------------------------------------------------------------------------------



 

(ii)  
at any time permit the termination of any defined benefit pension plan intended
to be qualified under section 401(a) and section 501(a) of the Code unless such
plan is funded so that the value of all benefit liabilities upon the termination
date does not exceed the then current value of all assets in such plan by an
amount the payment of which would have a Material Adverse Effect; or

 

(iii)  
at any time permit the aggregate complete or partial withdrawal liability under
Title IV of ERISA with respect to Multiemployer Plans incurred by the
Consolidated Group and any ERISA Affiliate, or the aggregate liability under
Title IV of ERISA incurred by the Consolidated Group and any ERISA Affiliate, to
exceed an amount the payment of which would have a Material Adverse Effect.

 
For the purposes of clause (iii) of this paragraph 6I, the amount of the
withdrawal liability of the Consolidated Group and ERISA Affiliates at any date
shall be the aggregate present value of the amounts claimed to have been
incurred less any portion thereof as to which the Borrowers reasonably believe,
after appropriate consideration of possible adjustments arising under subtitle E
of Title IV of ERISA, that neither the Borrowers nor any ERISA Affiliate will
have any liability, provided, that the Borrowers shall promptly obtain written
advice from independent actuarial consultants supporting such determination. The
Borrowers will (x) once in each calendar year, beginning in 2000, request and
obtain a current statement of withdrawal liability from each Multiemployer Plan
to which either of them or any ERISA Affiliate is or has been obligated to
contribute and (y) transmit a copy of such statement to each Holder, within 15
days after the Borrowers receive the same. As used in this paragraph 6I, the
term “accumulated funding deficiency” has the meaning specified in section 302
of ERISA and section 412 of the Code, the terms “present value” and “current
value” have the meanings specified in section 3 of ERISA, the term “benefit
liabilities” has the meaning specified in section 4001(a)(16) of ERISA and the
term “amount of unfunded liabilities” has the meaning specified in section
4001(18) of ERISA.
 
J.  Line of Business. The Borrowers will not, and will not permit any Subsidiary
to, engage in any business other than egg production and distribution,
commercial dairy operations and feed sales.
 
7  EVENTS OF DEFAULT
 
A.  Events of Default. If any of the following events shall occur or conditions
shall exist and be continuing for any reason whatsoever, and whether such
occurrence or condition shall be voluntary or involuntary or come about or be
effected by operation of law or otherwise, such occurrence or condition and
continuance shall constitute an “Event of Default”:
 

(i)  
the Borrowers default in the payment of principal, interest or Make Whole Amount
on any of the Secured Notes, whether by the terms thereof or otherwise as
provided by the terms of this Agreement after the same shall become due and
payable; or

 

-27-

--------------------------------------------------------------------------------



 

(ii)  
the Borrowers or any Subsidiary (a) defaults (whether as primary obligor or
guarantor or surety) in any payment of principal of, premium, if any, or
interest on any Debt, the outstanding principal amount of which exceeds
$1,000,000 in the aggregate, beyond any period of grace provided with respect
thereto, or (b) fails to perform or observe any other agreement, term or
condition contained in any agreement under which such Debt is created (or if any
other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such default or other event is to cause such Debt
to become, or to cause or permit the holder or holders of such Debt (or a
trustee on behalf of such holder or holders) to declare such Debt to be, due and
payable or required to be redeemed or repurchased prior to any stated maturity
or regularly scheduled dates of payment, or (c) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), a Borrower or any Subsidiary has become obligated to purchase or
repay or redeem an aggregate outstanding principal amount of $1,000,000 or more
of Debt before its regular maturity or before its regularly scheduled dates of
payment or redemption;

 

(iii)  
any representation or warranty made by a Borrower or any Subsidiary in any
Transaction Document or in any writing furnished pursuant to a Transaction
Document shall be false, incorrect or misleading in any material respect; or

 

(iv)  
a Borrower or any Subsidiary fails to perform or observe or comply with any
covenant contained in paragraphs 5D, 5I, 6A or 6B; or

 

(v)  
(a) any Subsidiary Guaranty or any Security Document shall cease to be in full
force and effect or shall be declared by a court or other Governmental Authority
of competent jurisdiction to be void, voidable or unenforceable against such
Subsidiary or (b) the validity or enforceability of any Subsidiary Guaranty
against such Subsidiary shall be contested by such Subsidiary, a Borrower or any
Related Party, or (c) any Subsidiary, a Borrower or any Related Party shall deny
that such Subsidiary has any further liability or obligation under its
Subsidiary Guaranty; or

 

(vi)  
a Borrower or any Subsidiary fails to perform or observe or comply with any
other agreement, term or condition of any of the Transaction Documents and such
failure shall not be remedied within 30 days of such failure; or

 

(vii)  
a Borrower voluntarily or involuntarily suspends or discontinues operation or
liquidates all or substantially all of its assets; or

 

-28-

--------------------------------------------------------------------------------



 

(viii)  
a Borrower or any Subsidiary is generally not paying its debts as such debts
become due or admits in writing that it is not able to pay its debts as such
debts become due or otherwise becomes insolvent; or files, or consents by answer
or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy or insolvency law of any
jurisdiction; or makes an assignment for the benefit of its creditors; or
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property; or takes corporate action for the purpose of any of the
foregoing; or

 

(ix)  
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation, dissolution or winding up of a Borrower or any
Subsidiary or for the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property to take advantage of any bankruptcy or
insolvency law of any jurisdiction is filed against a Borrower or any Subsidiary
without its consent or other acquiescence and such petition is not dismissed
within 60 days or any holder of a Lien on all or substantially all of the assets
of a Borrower or any Subsidiary take any action to foreclose on such Lien and
such action remains unstayed and in effect for 60 days; or

 

(x)  
a Governmental Authority enters an order appointing a custodian, receiver,
trustee or other officer with similar powers with respect to a Borrower or any
Subsidiary or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of a Borrower or any Subsidiary
without its consent and such order remains unstayed and in effect for 60 days;
or

 

(xi)  
a final judgment or judgments for the payment of money aggregating in excess of
$1,000,000 (net of insurance) is rendered against Company or any Subsidiary and
within 45 days of the entry thereof such judgment or judgments are not bonded or
discharged or execution thereof stayed pending appeal, or within 45 days after
the expiration of any such stay, such judgment or judgments are not discharged;
or

 

-29-

--------------------------------------------------------------------------------


 
 

(xii)  
a Borrower or any Subsidiary is enjoined, prevented or otherwise prohibited from
conducting its business by any order, decree, rule or regulation of any
Governmental Authority.

 
B.  Acceleration on Event of Default.
 

(i)  
Automatic. If any Event of Default specified in clauses (vii), (ix) or (x) of
paragraph 7A shall exist, all of the Secured Notes at the time outstanding shall
automatically become immediately due and payable together with interest accrued
thereon and the Make Whole Amount without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived.

 

(ii)  
By Action of Holders. Subject to paragraph 7C, if any Event of Default other
than those specified in clauses (vii), (ix) or (x) of paragraph 7A shall exist,
the Required Holders may exercise any right, power or remedy permitted to such
Holder or Holders by law, and shall have, in particular, without limiting the
generality of the foregoing, the right, upon written notice to the Borrowers to
declare the entire principal of, and all interest accrued and Make Whole Amount
on, all the Secured Notes then outstanding to be immediately due and payable,
without any presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived.

 

(iii)  
Acceleration on Payment Default. During the existence of an Event of Default
described in clause (i) of paragraph 7A and irrespective of whether the Secured
Notes then outstanding shall have become due and payable pursuant to clause (i)
of this paragraph 7B, any Holder who or which shall have not consented to any
waiver with respect to such Event of Default may, at its option, by notice in
writing to the Borrowers, declare the Secured Notes then held by such Holder to
be, and such Secured Notes shall thereupon become, forthwith due and payable
together with all interest accrued thereon and the Make Whole Amount thereon,
without any presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived.

 
C.  Rescission of Acceleration. At any time after any Secured Note shall have
been declared immediately due and payable pursuant to clause (ii) or (iii) of
paragraph 7B, the Holders of at least two-thirds of the principal amount of such
series of Secured Notes at the time outstanding may, by written notice to the
Borrowers, rescind and annul any such declaration with respect to such series of
Secured Notes if (i) the Borrowers shall have paid all interest, principal and
Make Whole Amount payable with respect to any such Secured Note which have
become due otherwise than by reason of such declaration, including any interest
on any such overdue interest, principal and Make Whole Amount, at the amount
specified therein or otherwise in this Agreement, (ii) the Borrowers shall not
have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 11B, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the
Transaction Documents solely by reason of such declaration. Any such action by
the Holders of at least two-thirds of the principal amount of such series of
Secured Notes at the time outstanding shall be binding on all Holders of such
series of Secured Notes. No such rescission or annulment shall extend to or
affect any subsequent Default or Event of Default or impair any right arising
therefrom.
 

-30-

--------------------------------------------------------------------------------


 
 
D.  Notice of Acceleration or Rescission. Whenever any Secured Note shall be
declared immediately due and payable pursuant to clause (ii) or (iii) of
paragraph 7B, or any such declaration shall be rescinded and annulled pursuant
to paragraph 7C, the Borrowers shall forthwith give written notice thereof to
each other Holder at the time outstanding, provided, the failure to give such
notice shall not affect the validity of any such declaration, recision or
annulment.
 
E.  Other Remedies, No Waivers or Election of Remedies. If any one or more
Events of Default shall occur and be continuing, irrespective of whether any
Secured Notes have become or have been declared immediately due and payable, any
Holder may proceed to protect and enforce its rights under the Transaction
Documents by exercising such remedies as are available to such Holder in respect
thereof under applicable law, either by suit in equity or by action at law or by
any other appropriate proceeding, whether for specific performance of any
covenant or other agreement contained in any Transaction Document or in aid of
the exercise of any power granted in a Transaction Document, in such order as
the Holder may determine in its sole discretion; provided, however, that the
maturity of a Holder’s Secured Notes may be accelerated only in accordance with
paragraph 7B. No remedy conferred in a Transaction Document upon any Holder is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy conferred
herein or now or hereafter existing at law or in equity or by statute or
otherwise. No course of dealing or failure or delay by any Holder in exercising
any right, power or remedy under a Transaction Document or any other document
executed in connection therewith shall operate as a waiver thereof or otherwise
prejudice such Holder’s rights, powers or remedies, nor shall any single or
partial exercise of any such right or remedy preclude any other right or remedy
hereunder or thereunder.
 
8  REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant that:
 
A.  Organization, Etc.
 

(i)  
Each of the Borrowers and each of their Subsidiaries is duly organized, validly
existing and in good standing under the laws of the State of its organization
and is qualified and in good standing in each jurisdiction in which it is
required to be qualified to do business (other than those jurisdictions in which
the failure to be so qualified, individually and in aggregate, could not
reasonably be expected to have a Material Adverse Effect) and has all requisite
power and authority to own, operate and lease its property and to carry on its
business as now being conducted and which it proposes to conduct. Each of the
Borrowers and each of their Subsidiaries has all requisite power and authority
to execute, deliver and perform each Transaction Document to which it is a party
and to issue and sell the Secured Notes. Schedule 8A identifies the Borrowers’
and each Subsidiary’s correct legal name, the jurisdiction of organization, the
jurisdictions in which qualified to do business and its officers, directors,
general partners and/or managers, as applicable.

 

-31-

--------------------------------------------------------------------------------



 

(ii)  
Each Transaction Document has been duly authorized by all necessary action on
the part of the Borrowers and each Subsidiary a party thereto and has been (or
will have been as of the Closing Date) duly executed and delivered by authorized
officers of the Borrowers and each such Subsidiary and constitutes (or will
constitute upon execution thereof) the legal, valid and binding obligations of
the Borrowers and each such Subsidiary, enforceable against the Borrowers and
such Subsidiary in accordance with its terms, except as affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

 
B.  Equity Ownership.
 

(i)  
The authorized Equity Interests of the Borrowers are as described on Schedule
8B. All of the outstanding Equity Interests of the Company are validly issued,
fully paid, having the designations, rights and preferences set forth in the
Certificate of Organization and existing under the Delaware General Corporation
Law. Schedule 8B sets forth the amount and type of Equity Interests of the
Company owned by Fred Adams, his spouse, issue (whether by blood, adoption or
marriage) and their spouses, all of which are owned of record and beneficially,
as indicated free and clear of any Lien of any kind except as disclosed on
Schedule 8B. As of the Closing Date, the Equity Interest of the Company owned by
Fred Adams and his spouse represents 66.5% of the voting power represented by
the outstanding Voting Stock of the Company and 45.5% of the Capital Stock of
the Company on a fully diluted basis.

 

-32-

--------------------------------------------------------------------------------





 

(ii)  
As of the Closing Date, the Borrowers have no Subsidiaries other than those
listed on Schedule 8A. Each such Subsidiary (including the Partnership) is a
Wholly-Owned Subsidiary and all Equity Interests of such Subsidiary are owned
free and clear of any Lien of any kind.

 

(iii)  
Except as set forth in Schedule 8B, neither Borrower nor any Subsidiary has any
outstanding rights, options, warrants or other agreements which would require it
to issue any additional shares of its capital stock or other Equity Interests
after the Closing Date.

 
C.  Financial Statements. The Borrowers have furnished the Purchasers with the
audited financial balance sheets of the Consolidated Group dated as of May 31,
2003 and the related statements of operations, cash flows and stockholders’
equity for the 12 months ended on such date (the “Financial Statements”). The
Financial Statements fairly present in all material respects the financial
condition of the Consolidated Group and the results of is operations and cash
flows for the respective periods specified thereby. The Financial Statements
have been prepared in accordance with GAAP, consistently applied throughout the
periods involved except as set forth in the notes thereto. Since May 31, 2003,
there have been no developments or changes which have had or are reasonably
expected to have a Material Adverse Effect.
 
D.  Actions Pending. There are no actions, suits, investigations or proceedings
pending, or to the knowledge of the Borrowers threatened, against either
Borrower or any Subsidiary, or any of its properties or rights, by or before any
court, arbitrator or administrative body or other Governmental Authority other
than those which in the aggregate do not and could not reasonably be expected to
have a Material Adverse Effect.
 
E.  Title to Properties.
 

(i)  
A Borrower has good and marketable title to the Land and to all of the
properties described in the appraisals delivered pursuant to paragraph
3M subject to no Lien of any kind except Liens permitted by paragraph 6B(i).

 

(ii)  
The Borrowers and each Subsidiary enjoy peaceful and undisturbed possession
under all leases necessary in any material respect for the conduct of its
businesses and all such leases are valid and subsisting and are in full force
and effect;

 

(iii)  
The Borrowers and each Subsidiary own or have the right to use (under agreements
or licenses which are in full force and effect) all Intellectual Property
necessary for it to conduct its business as currently conducted, without any
known conflict with the rights of others. None of their products infringes in
any material respect upon any Intellectual Property owned by any other Person;
and

 

-33-

--------------------------------------------------------------------------------


 
 

(iv)  
To the knowledge of the Borrowers, there is no violation by any Person of any
right of either Borrower or any Subsidiary with respect to any Intellectual
Property owned or used by a Borrower or any Subsidiary.

 
F.  Affiliates and Investments in Others. Except for their Subsidiaries, the
Borrowers have no Investments in any Person other than Permitted Investments.
 
G.  Tax Returns and Payments. The Borrowers and each Subsidiary have filed all
Federal, State, local and foreign income tax returns, franchise tax returns,
real and personal property tax returns and other tax returns required by law to
be filed by or on its behalf, or with respect to its properties or assets, and
all Taxes, assessments and other governmental charges imposed upon a Borrower or
any Subsidiary or any of its properties, assets, income or franchises which are
due and payable have been paid, other than those presently payable without
penalty or interest, those presently being actively contested in good faith and
for which such reserves or other appropriate provisions, if any, as may be
required by GAAP have been made and those, the non-payment or non-filing of
which, in the aggregate, do not, and could not reasonably be expected to, have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrowers and each Subsidiary in respect of any Taxes for all fiscal periods are
adequate and the Borrowers know of no unpaid assessment for additional Taxes for
any period or any basis for any such assessment that in the aggregate could
reasonably be expected to have a Material Adverse Effect. No charges or Taxes
will be imposed by any Governmental Authority on the Borrowers or any Subsidiary
on the execution or delivery of the Transaction Documents and the issue and sale
of the Secured Notes.
 
H.  Conflicting Agreements and Other Matters.
 

(i)  
Neither Borrower nor any Subsidiary is in violation of any term of its
organizational documents, or in violation or breach of any term of any agreement
(including any agreement with members), instrument, order, judgment, decree,
statute, law, rule or regulation (including any Environmental Law) to which it
is a party or to which it is subject other than defaults or violations, which in
the aggregate, do not have and could not reasonably be expected to have, a
Material Adverse Effect.

 

(ii)  
The execution and delivery of the Transaction Documents and the offering,
issuance and sale of the Secured Notes and fulfillment of and compliance with
the terms and provisions of the Transaction Documents do not and will not
conflict with the provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any Lien upon any of the properties
or assets of either Borrower or any Subsidiary pursuant to its organizational
documents, any award of any arbitrator or any agreement (including any agreement
with stockholders or other equity holders), instrument, order, judgment, decree,
statute, law, rule or regulation to which it is subject.

 

-34-

--------------------------------------------------------------------------------



 
I.  Offering of Secured Notes. Neither the Borrowers nor any agent acting on
their behalf has, directly or indirectly, offered the Secured Notes for sale to,
or solicited any offers to buy any of the Secured Notes from, or otherwise
approached or negotiated with respect thereto with, any Person other than the
Purchasers, each of which has been offered the Secured Notes at a private sale
for investment. Neither the Borrowers nor any agent acting on their behalf has
taken or will take any action which would subject the issuance or sale of the
Secured Notes to the provisions of Section 5 of the Securities Act or to the
registration provisions of any securities or Blue Sky law of any applicable
jurisdiction. As of the Closing Date, the Secured Notes will not be of the same
class as securities of the Company listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system, within the meaning of Rule 144A.
 
J.  Regulation U, Etc. The Borrowers do not own or have any present intention of
acquiring any “margin stock” as defined in Regulation U (12 CFR Part 221) of the
Board of Governors of the Federal Reserve System (“margin stock”). None of the
proceeds of the sale of the Secured Notes will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any margin stock or for the purpose of maintaining, reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
stock that is currently a margin stock or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of such
Regulation U. Neither the Borrowers nor any agent acting on their behalf has
taken or will take any action which might cause this Agreement or the Secured
Notes to violate Regulation T, Regulation U, Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Exchange Act, in each case as in effect now or hereafter in effect.
 
K.  ERISA. 
 

(i)  
The Borrowers and each ERISA Affiliate have operated and administered each Plan
in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and are not expected to result in a
Material Adverse Effect. Neither the Borrowers nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Borrowers or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Borrowers or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens that in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

 

-35-

--------------------------------------------------------------------------------





 

(ii)  
The present value of the aggregate benefit liabilities under each of the Plans
that is subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.

 

(iii)  
The Borrowers and their ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

(iv)  
The expected postretirement benefit obligation (determined as of the last day of
the Company’s most recently ended Fiscal Year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Borrowers could not reasonably be expected to have a Material Adverse
Effect.

 

(v)  
The execution and delivery of the Transaction Documents, the issuance and sale
of the Secured Notes and the consummation of the transactions contemplated by
the Transaction Documents will not involve a transaction which is subject to the
prohibitions of section 406 of ERISA or in connection with which a Tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation in
the preceding sentence is made in reliance upon and subject to the accuracy of
the Purchasers’ representations in paragraph 9(ii) as to the source of the funds
to be used to pay the purchase price of the Secured Notes.

 
L.  Governmental and Other Consents. Except as set forth in Schedule 8L, neither
the nature of the Borrowers or any Subsidiary, nor any of their businesses or
properties, nor any relationship between the Borrowers or any Subsidiary and any
other Person, nor any circumstance in connection with the execution and delivery
of any Transaction Document or the offering, issuance, sale or delivery of the
Secured Notes is such as to require any authorization, consent, approval,
exemption or any action by or notice to or filing with any Governmental
Authority or any other Person in connection with the execution and delivery of
the Transaction Documents or the offering, issuance, sale or delivery of the
Secured Notes or fulfillment of or compliance with the terms and provisions of
the Transaction Documents, other than such items, the failure to obtain which
would not have a Material Adverse Effect and other than the filing of the
Financing Statements.
 

-36-

--------------------------------------------------------------------------------





 
M.  Environmental Matters. Except as set for on Schedule 8M,
 

(i)  
Neither the Borrowers nor any Subsidiary has received any notice of any claim,
and no proceeding has been instituted raising any claim, against it, any of the
Land or any of its other real properties or other assets now or formerly owned,
leased or operated by them, alleging any damage to the environment or violation
of any Environmental Laws, except those that, in the aggregate, do not, and
could not reasonably be expected to, result in a Material Adverse Effect.

 

(ii)  
There are no facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties or other assets now or
formerly owned, leased or operated by them or their use, except those that, in
the aggregate do not, and could not reasonably be expected to, result in a
Material Adverse Effect.

 

(iii)  
Neither the Borrowers nor any Subsidiary has stored, and to its knowledge, no
other Person has stored, any Hazardous Materials on the Land or any real
properties now or formerly owned, leased or operated by any of them (at the time
of such ownership, lease or operation) or disposed of or released any Hazardous
Materials in violation of any Environmental Laws, except such that, in the
aggregate do not and could not reasonably be expected to result in a Material
Adverse Effect.

 

(iv)  
All buildings on all real properties now owned, leased or operated by the
Borrowers and their Subsidiaries are in compliance with applicable Environmental
Laws, except where failures to comply in the aggregate do not, and could not
reasonably be expected to, result in a Material Adverse Effect.

 

(v)  
The Borrowers and their Subsidiaries have obtained all permits, licenses and
other authorizations and has made all filings, registrations and other
submittals which are required of them under all Environmental Laws (except to
the extent such failures to have any such permits, licenses or authorizations or
to have made any such filings, registrations or submittals in the aggregate do
not, and could not reasonably be expected to, result in a Material Adverse
Effect) and the Borrowers and each of their Subsidiaries is in compliance with
all Environmental Laws and with the terms and conditions of all such permits,
licenses, authorizations, filings, registrations and submittals or in compliance
with all applicable orders, decrees, judgments and injunctions, issued, entered,
promulgated or approved under any Environmental Law (except to the extent
failures in the aggregate do not, and could not reasonably be expected to,
result in a Material Adverse Effect).

 

-37-

--------------------------------------------------------------------------------



 
N.  Labor Relations. There is not now pending, or to the knowledge of the
Borrowers, threatened, any strike, work stoppage, work slow down, or material
grievance or other material dispute between a Borrower or any Subsidiary and any
bargaining unit or significant number of its respective employees. To the
knowledge of the Borrowers, there is no existing or imminent labor disturbance
by the employees of any of the principal suppliers, contractors or customers
that in the aggregate have had, or could reasonably be expected to have, a
Material Adverse Effect.
 
O.  Financial Condition. After giving effect to the transactions contemplated
hereby each Borrower and its Subsidiaries, individually and taken as a whole,
will be Solvent.
 
P.  Disclosure. The Transaction Documents, Financial Statements and any other
document, certificate or statement furnished to the Purchasers by or on behalf
of the Borrowers in connection herewith do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact with respect to its
business or that of its Subsidiaries which could reasonably be expected to have
a Material Adverse Effect and which has not been described in this Agreement or
otherwise disclosed in writing to the Purchasers by the Borrowers.
 
Q.  Status Under Certain Federal Statutes. Neither Borrower is subject to
regulation under the Investment Company Act of 1940, as amended, or the Public
Utility Holding Company Act of 1935, as amended. Neither the sale of the Secured
Notes hereunder nor the use of the proceeds thereof will violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CAR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, neither Borrower nor any Subsidiary or any of
their Affiliates or officers or directors (a) is a Person whose property or
interests in property are blocked pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001) or (b) engages in any dealings or transactions, or is otherwise
associated, with any such Person. The Borrowers, their Subsidiaries and their
Affiliates are in compliance, in all material respects, with the Uniting And
Strengthening America by Providing Appropriate Tools Required to Intercept And
Obstruct Terrorism Act (USA Patriot Act of 2001). No part of the proceeds from
the sale of the Secured Notes has been or will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in any official capacity, in order to obtain, retain or direct business
or obtain any improper advantage, in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended.
 

-38-

--------------------------------------------------------------------------------



 
R.  Existing Indebtedness; Future Liens. Schedule 8R lists all Debt (other than
the Secured Notes) of the Borrowers and each Subsidiary as of the Closing Date.
Neither the Borrowers nor any Subsidiary is in default and no waiver of default
is currently in effect, in the payment of any principal or interest on any such
Debt and no event or condition exists with respect to any Debt that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.
 
S.  Compliance with Laws, Etc. Except as set forth on Schedule 8S, each of the
Borrowers and their Subsidiaries is in compliance with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including, without limitation, the Occupational Safety and Health Act of 1970,
as amended, ERISA and any Environmental Laws), and has in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of its properties or to the conduct of its
businesses, in each case to the extent necessary to reasonably ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to have in effect such licenses, permits, franchises and other
governmental authorizations do not, and could not reasonably be expected to, in
the aggregate, have a Material Adverse Effect.
 
T.  Brokers. No broker, finder or other Person performing a similar function has
represented the Borrowers or has acted on behalf of the Borrowers in connection
with the transactions contemplated hereby.
 
9  REPRESENTATIONS OF THE PURCHASERS
 
Each Purchaser represents that:
 

(i)  
It is an Institutional Investor and is purchasing its Series C Notes for its own
account or for one or more separate accounts maintained by it or for the account
of one or more pension or trust funds, in each case for investment and not with
a view to the distribution thereof or with any present intention of distributing
or selling any of its Series C Notes, provided that the disposition of such
Purchaser’s property shall at all times be within its control, subject to
compliance with applicable law. Each Borrower acknowledges that a Purchaser’s
sale of all or a portion of its Series C Notes to one or more Qualified
Institutional Buyers in compliance with Rule 144A would not be a breach of this
representation.

 

-39-

--------------------------------------------------------------------------------





 

(ii)  
With respect to each source of funds to be used by it to pay the purchase price
of its Series C Notes (respectively, the “Source”), at least one of the
following statements is accurate as of the Closing Date:

 

(a)
the Source is an “insurance company general account” within the meaning of DOL
Prohibited Transaction Exemption (“PTE”) 95-60 (issued July 12, 1995) and there
is no “employee benefit plan” (within the meaning of section 3(3) of ERISA or
section 4975(e)(1) of the Code and treating as a single plan all plans
maintained by the same employer or employee organization) with respect to which
the amount of the general account reserves and liabilities for all contracts
held by or on behalf of such plan exceed 10% of the total reserves and
liabilities of such general account (exclusive of separate account liabilities)
plus surplus, as set forth in the NAIC Annual Statement filed with the state of
domicile of the Purchaser and, as a result, the purchase is within the terms of
such exemption;

 

(b)
the Source is either (i) an insurance company pooled separate account and the
purchase is exempt in accordance with PTE 90-1 (issued January 29, 1990), or
(ii) a bank collective investment fund, within the meaning of PTE 91-38 (issued
July 21, 1991) and, except as such Purchaser has disclosed to the Borrowers in
writing pursuant to this clause 2, no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund and, as a result, the purchase is within the terms of one of
such exemptions; or

 

(c)
the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in section V(e) of the QPAM
Exemption) owns a 5% or more interest in a Borrower and (i) the identity of such
QPAM and (ii) if applicable, the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Borrowers
in writing pursuant to this clause 3; or

 

-40-

--------------------------------------------------------------------------------



 

(d)
the Source is a “governmental plan” as defined in Title I, section 3(32) of
ERISA;

 

(e)
or the Source is one or more plans or a separate account or trust fund comprised
of one or more plans each of which has been identified to the Borrowers in
writing pursuant to this clause 5; or

 

(f)
the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

 
As used in this paragraph 9, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in section 3 of ERISA.
 
10  DEFINITIONS
 
For the purposes of this Agreement, the following terms shall have the
respective meanings specified below. References to a “Schedule”, “Annex” or an
“Exhibit” are, unless otherwise specified, to a Schedule, Annex or an Exhibit
attached to this Agreement.
 
A.  Prepayment and Make Whole Amount Terms. 
 
“Applicable Spread” means with respect to the Secured Notes, in connection with
any prepayment upon acceleration of the Secured Notes, 100 basis points.
 
“Average Remaining Life” means the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (a) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment by (b) the Called Principal.
 
“Called Principal” means, as the context requires, with respect to any Secured
Note the principal of such Secured Note which is to be prepaid pursuant to
paragraph 4A or 4D or is declared to be immediately due and payable pursuant to
paragraph 7B.
 
“Discounted Value” means, with respect to the Called Principal of any Secured
Note, the amount obtained by discounting all Remaining Scheduled Payments from
their respective scheduled due dates, in accordance with accepted financial
practice and at a discount factor (applied on a semi-annual basis) equal to the
Discount Rate with respect to such Called Principal.
 

-41-

--------------------------------------------------------------------------------


 
 
“Discount Rate” means, with respect to the Called Principal of any Secured Note,
the yield to maturity of the Called Principal implied by (a) (i) the yield
reported as of 10:00 A.M. (New York City time) on the date which is two Business
Days prior to the Settlement Date with respect to such Called Principal, on the
display designated as PX-1 of the Bloomberg Financial Markets Screen (or such
other display as may replace PX-1 of the Bloomberg Financial Markets Screen) for
actively traded U.S. Treasury securities having a maturity equal to the Average
Remaining Life of such Called Principal as of such Settlement Date, or (ii) if
such yields shall not be reported as of such time or the yields reported as of
such time shall not be ascertainable, the Treasury Constant Maturity Series
Yields reported for the latest day for which such yields shall have been so
reported as of the Business Day next preceding the Settlement Date with respect
to such Called Principal, in Federal Reserve Statistical Release H.15 (519) (or
any comparable successor publication) for actively traded U.S. Treasury
securities having a constant maturity equal to the Average Remaining Life of
such Called Principal as of such Settlement Date, plus, in either case, the
Applicable Spread. Such implied yield shall be determined, if necessary, by (x)
converting U.S. Treasury securities quotations to bond-equivalent yields in
accordance with accepted financial practice and (y) interpolating linearly
between (1) the actively traded U.S. Treasury security with the duration closest
to and greater than the Average Remaining Life and (2) the actively traded U.S.
Treasury security with the duration closest to and less than the Average
Remaining Life.
 
“Make Whole Amount” means as to any Secured Note, the amount equal to the
excess, if any, of (x) the Discounted Value over (y) the sum of (i) such Called
Principal plus (ii) interest accrued and unpaid thereon, as of and due on the
Settlement Date with respect to such Called Principal.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Secured Note, all payments of such Called Principal and interest that would
be due or dividends that would accrue thereon, as the case may be, after the
Settlement Date with respect to such Called Principal, if no payment of Called
Principal were made prior to its scheduled due date, provided, that if such
Settlement Date is not a date on which interest payments are scheduled to be
made, then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued or dividend accrued to such Settlement
Date and required to be paid on such Settlement Date.
 
“Settlement Date” means, with respect to any Secured Note, the date on which
such Secured Note is to be prepaid pursuant to paragraph 4A or 4D or is declared
to be immediately due and payable pursuant to paragraph 7B.
 
B.  Other Terms.
 
“ADM Loan” means the $1,300,000 loan by the Company to Marcus B. Peperzak and
David P. Sumrall secured by 100% of the equity interest of Aurora Dairy -
Mississippi LLC (“ADM”) in connection with the acquisition by ADM of the
Company’s Edwards, Mississippi dairy operations.
 

-42-

--------------------------------------------------------------------------------



 
“Affiliate” means, at any time and as to a Borrower, any other Person directly
or indirectly (i) controlling, controlled by, or under common control with, such
Borrower or (ii) beneficially owning or holding 10% or more of the Equity
Interest of such Borrower, as well as, in the case of an individual which is an
Affiliate, such individual’s spouse, issue, parents, siblings and issue of
siblings (in each case by blood, adoption or marriage). A Person shall be deemed
to control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agreement” means this Note Purchase Agreement as it may from time to time be
amended in accordance with paragraph 11B.
 
“Approved Auditor” means Deloitte & Touche LLP, Ernst & Young LLP, KPMG LLP,
PricewaterhouseCoopers LLP or such other firm of certified public accountants of
national reputation reasonably acceptable to the Required Holders.
 
“Assignment of Leases and Rents” has the meaning specified in paragraph 3K.
 
“Borrowers” has the meaning specified in the first paragraph of this Agreement.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve is required or authorized to be closed.
 
“Capital Stock” means any class of preferred, common or other capital stock,
share capital or similar equity interest of a Person including, without
limitation, any partnership interest in any partnership or limited partnership
and any membership interest in any limited liability company.
 
“Capitalized Lease” means any lease of property (whether real, personal or
mixed), as to which the lessee is required, in accordance with GAAP, to record
such lease as the acquisition of an asset and the incurrence of a liability.
 
“Capitalized Lease Obligation” means any rental obligation under a Capitalized
Lease, taken at the amount thereof that is accounted for as indebtedness (net of
Interest Expense) in accordance with GAAP.
 
“Cash Equivalents” means (i) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States of America, or
securities of any agency thereof which are backed by the full faith and credit
of the United States of America, and in either case maturing within one year
from the date of acquisition; (ii) demand deposits in banks in the ordinary
course of business (not for investment purposes); (iii) time deposits or
certificates of deposit denominated in United States dollars maturing within one
year from the date of acquisition issued by commercial banks which are members
of the Federal Reserve System and chartered under the laws of the United States
of America or any state or the District of Columbia, whose short-term securities
are rated at least A-2 (or then existing equivalent) by Standard & Poor’s
Corporation and at least P-2 (or then existing equivalent) by Moody’s Investors
Service, Inc. and having capital and surplus in excess of $100,000,000; (iv) tax
exempt auction rate securities and municipal preferred stock, in each case with
a reset of not more than 35 days and rated at least AA (or then existing
equivalent) by Standard & Poor’s Corporation; and (v) prime commercial paper
maturing no more than 270 days from the date of acquisition, having as at any
date a rating of at least A-1 (or the existing equivalent) from Standard &
Poor’s Corporation or at least P-1 (or then existing equivalent) from Moody’s
Investors Service, Inc. and issued by a corporation organized in any state of
the United States of America or the District of Columbia.
 

-43-

--------------------------------------------------------------------------------


 
 
“Change of Control” means (i) Fred Adams, together with his spouse, issue
(whether by blood, adoption or marriage) and spouses of issue, ceasing to own,
as a group, with the power to vote, Voting Stock with at least 51% of the votes
represented by the outstanding Voting Stock of the Company or (ii) the
Partnership ceasing to be a Wholly-Owned Subsidiary of the Company.
 
“Change of Control Notice” has the meaning specified in paragraph 4D.
 
“Closing” and “Closing Date” have the meanings specified in paragraph 2B.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time and
the rules and regulations promulgated thereunder as from time to time in effect.
 
“Collateral” means all right, title and interest of the Borrowers in and to the
personal and real property described in the Security Agreements.
 
“Collateral Agency Agreement” has the meaning specified in paragraph 3K.
 
“Common Stock” means the Company’s Common Stock, par value $.01 per share and
the Company’s Class A Common Stock, par value $.01 per share, and also shall
include any other stock of the Company of, which is not preferred as to
dividends or assets over any other class of any other stock of the Company.
 
“Company” has the meaning specified in the first paragraph of this Agreement.
 
“Confidential Information” has the meaning specified in paragraph 11F.
 
“Consolidated Capital Expenditures” means, for any Fiscal Quarter, the aggregate
amount of expenditures made by any member of the Consolidated Group during such
period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefore or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment.
 
“Consolidated Capitalization” means as of any date as of which the amount
thereof is to be determined, Consolidated Net Worth plus Consolidated Funded
Debt.
 
“Consolidated Current Assets” means, as of any date on which the amount is to be
determined, the aggregate amount of assets of the Consolidated Group which
normally will be converted into cash within one year, as determined on a
consolidated basis in accordance with GAAP.
 

-44-

--------------------------------------------------------------------------------



 
“Consolidated Current Liabilities” means, as of any date on which the amount is
to be determined, the aggregate amount of debt and other liabilities of the
Consolidated Group which must be paid or satisfied within one year (whether or
not such Debt originally matured, or is then outstanding for, more than one year
from the date of the incurrence of such Debt), determined on a consolidated
basis in accordance with GAAP (but excluding currently deferred income taxes and
including Debt outstanding under revolving credit agreements or other similar
agreements providing for borrowings which are payable on demand or within one
year notwithstanding such agreements being in effect for over one year from the
date of origination thereof or being extendible or renewable to a time more than
one year after such date of origination).
 
“Consolidated Debt” means, as of any date on which the amount is to be
determined, all Debt of the Consolidated Group determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Fixed Charges” means, as of the last day of any Fiscal Quarter,
the aggregate amounts paid by the Consolidated Group on account of Debt
(including principal and interest and imputed interest on Capitalized Lease
Obligations) for the four Fiscal Quarters, as determined on a consolidated basis
in accordance with GAAP.
 
“Consolidated Funded Debt” means as of any date the amount of which is to be
determined, all Funded Debt of the Consolidated Group, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Group” means, without duplication, the Company and each of its
Subsidiaries and if the context so requires, the Company and its Subsidiaries,
taken as a whole.
 
“Consolidated Interest Expense” means for any period for which it is to be
determined, all Interest Expense of the Consolidated Group for such period,
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Income” means for any period for which it is to be determined,
the Net Income of the Consolidated Group for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Operating Cash Flow” means, as of the last day of any Fiscal
Quarter, the sum of (i) one third of the sum of Consolidated Net Income and the
aggregate amounts paid in cash by the Consolidated Group on account of Taxes,
each for the twelve Fiscal Quarters ending on such date, and (ii) the sum of
depreciation, amortization and interest paid, but only to the extent deducted in
the determination of Consolidated Net Income each for the four Fiscal Quarters
ending on such date, as determined on a consolidated basis in accordance with
GAAP.
 

-45-

--------------------------------------------------------------------------------



 
“Consolidated Tangible Net Worth” means, as of any date on which the amount is
to be determined, the total stockholders’ equity (exclusive of Redeemable
Preferred Stock and minority interests) of the Consolidated Group, determined on
a consolidated basis in accordance with GAAP, minus the net book amount of all
assets of the Consolidated Group (after deducting any reserves applicable
thereto) which would be treated as intangible under GAAP, including, without
limitation, good will, trademarks, trade names, service marks, brand names,
copyrights, patents unamortized Debt discount and expense, organizational
expenses and the excess of the equity in any Subsidiary over the cost of
investment in such Subsidiary, determined on a consolidated basis in accordance
with GAAP.
 
“Covered Taxes” has the meaning specified in paragraph 4H.
 
“Debt” means, as applied to any Person without duplication, obligations of such
Person:
 

(i)  
for borrowed money,

 

(ii)  
evidenced by bonds, debentures, notes or other similar instruments,

 

(iii)  
for deferred purchase price of property or services other than Trade Payables
arising in the ordinary course of business but including all liabilities created
or arising under any conditional sale or other title retention agreement with
respect to any such property,

 

(iv)  
for Capitalized Lease Obligations,

 

(v)  
to reimburse any other Person in respect of amounts paid under letters of
credit, bankers acceptances or similar instruments serving a similar function
issued or accepted by banks and other financial institutions for the account of
such Person (whether or not representing obligations for borrowed money), other
than undraw trade letters of credit in the ordinary course of business,

 

(vi)  
net liabilities in respect of Hedging Obligations other than commodity hedging
agreements entered into in the ordinary course of the Company’s business (and
not on a speculative basis), related to any raw material used by or finished
product produced by the Company and settled on a daily basis pursuant to the
rules of the Chicago Board of Trade,

 

(vii)  
for or with respect to obligations secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person, whether or not such obligation is assumed by
such Person, the amount of such obligation being deemed to be the lesser of the
fair market value of such asset or the amount of the obligation so secured, and

 

-46-

--------------------------------------------------------------------------------



 

(viii)  
under Guaranties.

 
“Default” means any occurrence or condition which with the giving of notice or
the passage of time, or both, and remaining uncured after the expiration of any
applicable grace period would be an Event of Default.
 
“Default Rate” has the meaning specified in subparagraph 1C(ii).
 
“Dividend” means and includes:
 

(i)  
any dividend or other distribution, direct or indirect, on account of any shares
of any Equity Interest of the Company (including any obligations incurred in
connection with the issuance or sale thereof), now or hereafter outstanding,
except a dividend payable solely in shares of Common Stock of the Company; or

 

(ii)  
any dividend or other distribution, direct or indirect, on account of any shares
of any Equity Interest of any Subsidiary (including the Partnership), now or
hereafter outstanding, except:

 

(a)
a dividend payable solely in shares of common stock of such Subsidiary; or

 

(b)
to the extent that such dividend or distribution is payable solely to the
Company or a Wholly-Owned Subsidiary;

 
“DOL” means the United States Department of Labor and any successor agency.
 
“Election Notice” has the meaning specified in paragraph 4D.
 
“Environmental Laws” means any and all Federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“Equity Interest” means, in any Person, any and all shares, interests,
participations, rights or other equivalents (however designated) of any Capital
Stock or other ownership of any profit interest, and any and all warrants,
rights, options, obligations or other equity securities of or in such Person,
and rights to acquire any of the foregoing, including, without limitation,
partnership interests and joint venture (whether general or limited) and any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership or joint venture, but excluding Debt for borrowed money other than
Debt that is convertible into, or exchangeable for, any of the foregoing equity
interests.
 

-47-

--------------------------------------------------------------------------------



 
“Equity Sale” means any issuance, sale, give away, conveyance, transfer or other
disposition of any Equity Interests by the Company to any Person including,
without limitation, any public offering.
 
“Equity Sale Proceeds” means (i) the aggregate cash proceeds payable to the
Company in connection with any Equity Sale after deduction of all reasonable,
customary and documented costs and expenses of such Equity Sale and (ii) the
amount of any Subordinated Debt (whether principal, interest or otherwise)
converted or exchanged to Equity Interests of the Company.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder, as from
time to time, in effect.
 
“ERISA Affiliate”, for Plan purposes, means, with respect to any Person, any
trade or business, whether or not incorporated, which, is treated as a single
employer together with such Person under section 414 of the Code.
 
“Event of Default” has the meaning specified in paragraph 7A.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time and the rules and regulations promulgated thereunder, as from time to
time in effect.
 
“Existing Agreement” has the meaning specified in the Recitals to this
Agreement.
 
“Existing Notes” has the meaning specified in the Recitals to this Agreement.
 
“Expenses” has the meaning specified in paragraph 11A.
 
“Financial Statements” has the meaning specified in paragraph 8C.
 
“Financing Statements” has the meaning specified in paragraph 3K.
 
“Fiscal Quarters” means the fiscal quarters of the Company ending on the last
days of February, May, August and November of each year.
 
“Fiscal Year” means the fiscal year of the Company ending on the Saturday
closest to May 31 of each year.
 
“Funded Debt” means, as applied to any Person, all Debt of such Person which (i)
matures more than one year from the incurrence thereof or which is renewable or
extendable beyond one year from such date at the option of such Person; or (ii)
is then outstanding beyond one year from the date of its creation or incurrence
but excluding (a) any such Debt which as of the date of determination is then
required by the terms of such Debt to be paid or satisfied within one year and
(b) Advances outstanding under the Revolving Credit Agreement; provided the
aggregate amount of such outstanding Advances does not exceed the lesser of (x)
the Borrower Base, (y) the Revolving Credit Commitment and (z) $35,000,000. The
terms “Advances”, “Borrowing Base” and “Revolving Credit Commitment” are used in
this definition with the meanings given therefore in the Revolving Credit
Agreement.
 

-48-

--------------------------------------------------------------------------------



 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Going Private Transaction” means the proposed 2500 for 1 reverse stock split
approved by the Company’s Directors on August 16, 2003 and described in a
Preliminary Proxy Statement filed with the SEC on September 4, 2003.
 
“Governmental Authority” means (a) the governments of (i) the United States of
America and its states and political subdivisions, and (ii) any other
jurisdiction in which a Borrower or any Subsidiary conducts all or any part of
its business, or which asserts jurisdiction over any properties of a Borrower or
any Subsidiary, and (b) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such government
or jurisdiction.
 
“Guaranty”, as applied to any Person, means any direct or indirect liability,
contingent or otherwise, of such Person with respect to any Debt of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed (otherwise than for collection or deposit in the ordinary
course of business) or discounted or sold with recourse by such Person, or in
respect of which such Person is otherwise directly or indirectly liable,
including, without limitation, any such obligation in effect guaranteed by such
Person through any agreement (contingent or otherwise) to purchase, repurchase
or otherwise acquire such obligation or any security therefore, or to advance to
or provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise),
or to maintain the working capital, equity capital, net worth, solvency or any
balance sheet or other financial condition of the obligor of such obligation, or
to make payment for any securities, products, materials or supplies or for any
transportation or services without regard to the non-delivery or nonfurnishing
thereof, or that any agreements relating thereto will be complied with, or that
the holders of such obligation will be protected against loss in respect
thereof. The amount of any Guaranty shall be deemed to be equal to the lower of
(a) the amount of the obligation guaranteed and (b) the maximum amount for which
such Person may be contingently liable pursuant to the terms of the instrument
evidencing such Guaranty, unless such guaranteed obligation and the amount for
which such Person may be liable are not stated or determinable, in which case
the amount of such Guaranty shall be the maximum reasonably anticipated
liability for which such Person is contingently liable in respect thereof as
determined by the related Company in good faith (but in any event not less than
the amount which is, or would otherwise be required, in accordance with GAAP, to
be reflected in such Person’s balance sheet or the notes thereto) as the amount
of such obligation. A Person shall have “Guaranteed” an obligation if such
Person has entered into a Guaranty of such obligation.
 

-49-

--------------------------------------------------------------------------------


 
 
“Hazardous Materials”, at any time, shall mean any substance: (a) the presence
of which at such time requires notification, investigation, monitoring or
remediation under any Environmental Law; (b) which at such time is defined as a
“hazardous waste”, “hazardous material”, “hazardous substance”, “toxic
substance”, “pollutant” or “contaminant” under any Environmental Law, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et seq.) and any applicable local statutes
and the regulations promulgated thereunder; or (c) without limitation, which
contains gasoline, diesel fuel or other petroleum products, asbestos or
polychlorinated biphenyls.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any one or more of the following agreements entered into by such
Person with one or more financial institutions: interest rate protection
agreements, interest rate swaps and/or other types of interest rate hedging
agreements obligating such Person to make payments, whether periodically or upon
the happening of a contingency except that, if any agreement relating to such
obligations of such Person provides for the netting of amounts payable by and to
such Person thereunder or if any such agreement provides for the simultaneous
payment of amounts by and to such Person, then in each such case, the amount of
a Person’s Hedging Obligations thereunder shall be the net amount thereof. The
aggregate net Hedging Obligations of a Person at any time shall be the aggregate
amount thereof assuming all such Hedging Obligations had been terminated by such
Person as of the end of its then most recently ended fiscal quarter; provided if
such net aggregate obligation shall be an amount owing to such Person, then the
amount shall be deemed to be Zero ($0) Dollars.
 
“Holder” means any Person at the time shown as the holder of a Secured Note on
the registers referred to in paragraph 11N.
 
“Home Office” means, with respect to any Holder, the office of such Holder
specified as its Home Office on Annex 1, or such other office of such Holder as
such Holder may from time to time specify to the Borrowers.
 
“Indemnity” has the meaning specified in paragraph 3K.
 
“Intellectual Property” means all patents, copyrights, trademarks, trade names,
service marks or other intellectual or industrial property rights.
 
“Interest Expense” means, for any period, the aggregate interest charges
(including without limitation that portion of any obligation under Capitalized
Leases allocable to interest expense) on any Debt for such period (without
regard to any limitation on the payment thereof) as determined in accordance
with GAAP.
 
“Institutional Investor” means any bank, savings institution, trust company,
insurance company, investment company, pension or profit sharing trust or other
financial institution or institutional buyer and any “Accredited Investor”
within the meaning of Rule 501(a)(1) of the Securities Act, in each case,
regardless of legal form.
 

-50-

--------------------------------------------------------------------------------



“Investment” means as to any Person (the “Investor”), (i) any loan or advance or
extension of credit by the Investor to or for the benefit of another Person;
(ii) the incurrence, assumption or guarantee by the Investor of, or grant of
credit support by the Investor for, any financial obligation of another Person
to the extent such financial obligation does not otherwise constitute Debt of
the Investor; or (iii) the ownership, purchase or acquisition or other
investment by the Investor in any stock, obligations or securities of, or any
other Equity Interest in (including without limitation any Equity Interest in
any partnership, association, joint venture or other organization, whether or
not a legal entity) or all or substantially all of the assets of any other
Person, or (iv) any capital contribution by the Investor to any other Person.
 
“Knowledge of the Borrowers” and phrases of similar import mean the actual
knowledge of any Senior Officer.
 
“Land” has the meaning specified in each Mortgage.
 
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute, court decision or contract, and including,
without limitation, any mortgage, pledge, security interest, lease, encumbrance,
lien, purchase option, call or right, or charge of any kind (including any
agreement to give or permit any of the foregoing), any conditional sale or other
title retention agreement, any Capitalized Lease, and the filing of, or
agreement to give or permit the filing on its behalf, of any financing statement
under the Uniform Commercial Code or personal property security legislation of
any jurisdiction.
 
“Material Adverse Effect” means, (i) any material adverse effect on a Borrower’s
business, assets, liabilities, financial condition or results of operations,
(ii) any material adverse effect on the Consolidated Group’s business, assets,
liabilities, financial condition or results of operations on, where appropriate,
a consolidated basis in accordance with GAAP, (iii) any adverse effect, WHETHER
OR NOT MATERIAL, on the binding nature, validity or enforceability of any
Transaction Document or the obligation of a Borrower or any Subsidiary a party
thereto and (iv) any material adverse effect on the ability of a Borrower and
its Subsidiaries taken as a whole to perform their obligations under any
Transaction Document.
 
“Mortgages” has the meaning specified in paragraph 3K.
 
“Multiemployer Plan” means any plan which is a “multiemployer plan” as such term
is defined in section 4001(a)(3) of ERISA.
 
“Net Income” means for any period for which the amount thereof is to be
determined, the net income (or loss) of a Person for such period determined in
accordance with GAAP; provided, that there shall be excluded from net income any
gain or loss of an extraordinary nature for such period.
 

-51-

--------------------------------------------------------------------------------



“Officers’ Certificate” means a certificate signed in the name of the Company in
its own capacity and as general partner of the Partnership, if applicable, by
any two Senior Officers.
 
“Other Taxes” has the meaning specified in paragraph 4H.
 
“Partnership” has the meaning specified in the first paragraph of this
Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any other Governmental
Authority succeeding to any of its functions.
 
“Permitted Investment” means any of the following:
 

(i)  
Cash Equivalents;

 

(ii)  
Investments in existence on the Closing Date and set forth on Schedule 6G;

 

(iii)  
endorsement of negotiable instruments for collection and ownership of accounts
receivable acquired in the ordinary course of business; and

 

(iv)  
Investments in the ordinary course of business in the Company or any Subsidiary
of the Company (including the Partnership) existing as of the Closing Date.

 
“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust and any other form of business
organization (whether or not a legal entity), or any Governmental Authorities.
 
“Plan” means an “employee pension benefit plan” (as defined in Section 3 of
ERISA) which is or within the preceding five years has been established or
maintained, or to which contributions are or have been made, by a Borrower or
any ERISA Affiliate, or for which the Consolidated Group or any ERISA Affiliate
may have any liability.
 
“Preferred Stock” means as to any Person, any Redeemable Preferred Stock and any
other class or series of capital stock of such Person that has a priority as to
the payment of any dividends or distributions over the holders of the most
junior class of capital stock of such Person.
 
“PTE” has the meaning specified in paragraph 9(ii).
 
“Purchaser” and “Purchasers” have the meaning specified in the first paragraph
of this Agreement.
 
“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the DOL.
 

-52-

--------------------------------------------------------------------------------



“Qualified Institutional Buyer” means a qualified institutional buyer, as
defined in Rule 144A.
 
“Redeemable Preferred Stock” means any class or series of capital stock which
has fixed payment or redemption obligations due and payable prior to the final
scheduled due date for the repayment of principal of any of the Secured Notes or
is redeemable at the option of the holder, unless such fixed payment obligations
or repurchase obligations on exercise of such redemption option can be
satisfied, at the election of the issuer, through the issuance of shares of its
common stock.
 
“Related Party” means, as to a Borrower, such Borrower’s Affiliates, holders of
its Equity Interests, its Senior Officers and directors but excluding the
Company or any Wholly-Owned Subsidiary of the Company.
 
“Required Holders” means the Holder or Holders of at least 51% of the aggregate
principal amount of the Secured Notes at the time outstanding.
 
“Restricted Investments” means any Investment other than a Permitted Investment.
 
“Restricted Payments” means and includes, with respect to the Company:
 

(i)  
any payment, whether in respect of principal, premium, interest, fees, expenses
or otherwise, in respect of, or any redemption, retirement, purchase or other
acquisition, direct or indirect, of, any Debt that is by its terms subordinated
in right of payment to the Debt represented by the Secured Notes.

 

(ii)  
any redemption, retirement, purchase or other acquisition, direct or indirect,
of any Equity Interest of the Company now or hereafter outstanding, other than
the exercise or conversion thereof for and into Common Stock of the Company; and

 

(iii)  
any redemption, retirement, purchase or other acquisition, direct or indirect,
of any Equity Interest of any Subsidiary (including the Partnership) now or
hereafter outstanding, except to the extent that such redemption, retirement,
purchase or other acquisition is made from, and the payment in respect of such
redemption, retirement, purchase or other acquisition is paid solely to the
Company or a Wholly-Owned Subsidiary of the Company.

 
“Revolving Credit Agreement” means the Second Amended and Restated Revolving
Credit Agreement dated as of February 6, 2002 by and among the Company,
Cooperative Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch (“Rabobank”) and the other banks and lending institutions named
therein.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act and including
any successor rule thereto, as such rule may be amended from time to time.
 

-53-

--------------------------------------------------------------------------------



 
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of such Commission in the
administration of the Securities Act and/or the Exchange Act.
 
“Secured Notes” has the meaning specified in the Recitals of this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder, as from time to time in
effect.
 
“Security Agreement” has the meaning specified in paragraph 3K.
 
“Security Documents” means the Security Agreement, the Mortgages, the Assignment
of Leases and Rents, the Financing Statements and any other document delivered
pursuant to paragraph 5L.
 
“Senior Officer” means the chairman of the board of managers, the president,
chief executive officer, chief financial officer, treasurer, or principal
accounting officer.
 
“Series A Notes” has the meaning specified in the Recitals of this Agreement.
 
“Series B Notes” has the meaning specified in the Recitals of this Agreement.
 
“Series C Notes” has the meaning specified in the Recitals of this Agreement.
 
“Solvent” and “Solvency” means with respect to any Person (i) the fair value of
the property of such Person exceeds its total liabilities (including, without
limitation, contingent liabilities), (ii) the present fair saleable value of the
assets of such Person is not less than the amount that will be required to pay
its probable liability on its debts as they become absolute and matured, (iii)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond its ability to pay as such debts and liabilities mature
and (iv) such Person is not engaged, and is not about to engage, in business or
a transaction for which its property would constitute an unreasonably small
capital.
 
“Special Counsel” means the law firm of Sullivan & Worcester LLP or such other
firm of legal counsel as the Purchasers may from time to time designate as their
Special Counsel for the purposes of this Agreement or any matters related
hereto.
 
“Subordinated Debt” means any Debt which by the express terms of the instruments
creating or evidencing such Debt, or by the terms of a separate instrument
entered into by the holder of such Debt for the benefit of the Holders if such
instrument is in form and substance satisfactory to the Required Holders, and is
accompanied by an opinion of counsel in form and substance satisfactory to the
Required Holders, regarding the enforceability of such instrument, is
subordinate and subject in right of payment to the prior payment in full of all
principal of, Make Whole Amount, and interest on the Secured Notes and the
payment and performance by the Borrowers of their obligations under this
Agreement.
 

-54-

--------------------------------------------------------------------------------



 
“Subsidiary” means (i) a corporation of which such Person owns, directly or
indirectly, more than fifty percent (50%) (by number of votes) of the Voting
Stock, or (ii) any other Person of which such Person owns, directly or
indirectly, more than fifty percent (50%) of the rights to profits and losses of
such other Person. Unless the context otherwise clearly requires, any reference
to a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“Subsidiary Guaranties” has the meaning specified in paragraph 5L.
 
“Taxes” means any and all present or future taxes, assessments, stamps, duties,
fees, levies, imposts, deductions, withholdings or other governmental charges of
any nature whatsoever and any liabilities with respect thereto, including any
surcharge, penalties, additions to tax, fines or interest thereon, now or
hereafter imposed, levied, collected, withheld or assessed by any government or
taxing authority of any country or political subdivision of any country, or any
international taxing authority.
 
“Trade Payables” means amounts payable to suppliers of goods and services in the
ordinary course of a Person’s business.
 
“Transaction Documents” means this Agreement, the Secured Notes, the Security
Documents, the Collateral Agency Agreement and the Subsidiary Guaranties.
 
“Transferee” means any direct or indirect transferee of all or any part of a
Secured Note.
 
“Voting Stock” means any securities of any class of a Person whose holders are
entitled under ordinary circumstances to vote for the election of directors of
such Person (or Persons performing similar functions) (irrespective of whether
at the time securities of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which 100% of
the Equity Interests (except directors’ qualifying shares) and 100% of the
Voting Stock (except directors’ qualifying shares) are owned by the Company and
the Company’s other Wholly-Owned Subsidiaries at such time.
 
11  MISCELLANEOUS.
 
A.  Expenses. Whether or not the transactions provided for hereby shall be
consummated, the Borrowers agree to pay on demand and upon receipt of an invoice
therefore, and save each Purchaser and its Transferees harmless against
liability for the payment of, all out-of-pocket expenses arising in connection
with such transactions and in connection with any subsequent modification of, or
consent under, the Transaction Documents, whether or not such transactions are
consummated or modification shall be effected or consent granted (“Expenses”),
including (i) the reasonable fees and expenses of Special Counsel and its agents
and of any other special or local counsel or other special advisers engaged by
the Purchasers in connection with the transactions contemplated by this
Agreement and the Amendment, (ii) the costs of obtaining the private placement
numbers from Standard & Poor’s Ratings Group for the Secured Notes and (iii) the
costs and expenses, including reasonable attorneys’ fees and the fees of any
other special or financial advisers, incurred in evaluating, monitoring or
enforcing any rights under the Transaction Documents (including, without
limitation, any costs, expenses or fees incurred in connection with perfecting
or maintaining perfection of any Lien hereafter existing in favor of the
Purchasers or any of their Transferees as security for the obligations of the
Borrowers or any Subsidiary under the Transaction Documents or maintaining or
protecting the collateral which is the subject of such Lien) or in responding to
any subpoena or other legal process issued in connection with the Transaction
Documents or the transactions provided for hereby or thereby or by reason of a
Purchaser or any Transferee having acquired any of its Secured Notes (other than
those issued solely as a result of (a) such Purchaser or Transferee being
engaged in business in a regulated industry or (b) such Purchaser’s or
Transferee’s actions or omissions in connection with a transfer of a Security),
including without limitation costs and expenses incurred in connection with any
bankruptcy or insolvency of a Borrower or any Subsidiary or in connection with
any workout or restructuring of any of the transactions contemplated by the
Transaction Documents. The obligations of the Borrowers under this paragraph
11A and the obligations of the Borrowers under paragraphs 4H and subparagraph
5K(ii) shall survive the transfer of any of its Secured Notes or any interest
therein by a Purchaser or any Transferee and the payment of any Secured Notes.
 

-55-

--------------------------------------------------------------------------------



 
B.  Consent to Amendments. 
 

(i)  
No Transaction Document may be amended, and the Borrowers may not take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, without the written consent of the Required Holders, except
that:

 

(a)
no decrease in the interest rate of, or Make Whole Amount payable on, the
Secured Notes or change to the mandatory repayment of the Secured Notes as
provided in paragraph 4C;

 

(b)
no amendment or waiver of the provisions of paragraph 7B or paragraph 7C, or
amendment or waiver of any defined term to the extent used therein; and

 

(c)
no amendment or waiver of the definition of “Required Holders” or other
amendment of the percentage of Secured Notes required to be held by Holders
consenting to any action under this Agreement;

 
may be made or granted without the written consent of all Holders.
 

(ii)  
Any Holder may specify that any such written consent executed by it shall be
effective only with respect to a portion of the Secured Notes held by it (in
which case it shall specify, by dollar amount, the aggregate principal amount of
Secured Notes with respect to which such consent shall be effective) and in the
event of any such specifications, such Holder shall be deemed to have executed
such written consent only with respect to the portion of Secured Notes so
specified.

 

-56-

--------------------------------------------------------------------------------



 

(iii)  
Each Holder at the time or thereafter shall be bound by any amendment or waiver
authorized by the Required Holders in accordance with this paragraph 11B whether
or not its Secured Notes are marked to reflect such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.

 

(iv)  
No course of dealing between the Borrowers or any Subsidiary and any Holder nor
any delay in exercising any rights under any Transaction Document shall operate
as a waiver of any rights of any Holder.

 

(v)  
Any amendment or waiver made pursuant to this paragraph 11B by a Holder that has
transferred or has agreed to transfer its Secured Notes to the Borrowers, any
Subsidiary or any Affiliate and has provided or has agreed to provide such
amendment or waiver as a condition to such transfer shall be void and of no
force and effect except solely as to such Holder, and any amendments effected or
waivers granted that would not have been or would not be so effected or granted
but for such amendment or waiver (and the amendments or waivers of all other
Holders that were acquired under the same or similar conditions) shall be void
and of no force and effect, retroactive to the date such amendment or waiver
initially took or takes effect, except solely as to such Holder.

 
C.  Persons Deemed Owners; Participations. The Borrowers may treat the Person at
the time shown on the register referenced in paragraph 11N in whose name any
Secured Notes, is issued as the owner and holder of such Secured Notes for the
purpose of receiving payment on or in respect of such Secured Notes and for all
other purposes whatsoever, and the Borrowers shall not be affected by notice to
the contrary. Subject to the preceding sentence, a Holder may from time to time
grant participations in all or any part of its Secured Notes to any Person on
such terms and conditions as may be determined by such Holder in its sole and
absolute discretion, subject to its compliance with applicable law.
 
D.  Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained in any Transaction Document or made in
any other writing by or on behalf of a Borrower in connection herewith shall
survive the execution and delivery of such Transaction Document or other
writing, the transfer by a Purchaser of any Secured Notes or portion thereof or
interest therein and the payment of any Secured Notes and may be relied upon by
any Transferee, regardless of any investigation made at any time by or on behalf
of the Purchasers or any Transferee. All representations and warranties
contained in any certificate or other instrument delivered by or on behalf of a
Borrower pursuant to any Transaction Document shall be deemed representations
and warranties of the Borrowers under this Agreement and not of the individuals
executing such certificates or other instruments on behalf of a Borrower.
Subject to the preceding sentence, the Transaction Documents embody the entire
agreement and understanding between the Purchasers and the Borrowers and
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof.
 

-57-

--------------------------------------------------------------------------------



 
E.  Successors and Assigns. All covenants and other agreements in this Agreement
contained by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of such party (including,
without limitation, any Transferee) whether so expressed or not; provided the
Borrowers may not delegate the performance of any of their obligations
hereunder.
 
F.  Confidential Information. For the purposes of this paragraph, “Confidential
Information” means information delivered to a Purchaser by or on behalf of the
Borrowers in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, whether in the past, present or future, that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by the Purchaser as being confidential
information of the Borrowers, provided that such term does not include
information that (a) was publicly known or otherwise known to the Purchaser
prior to the time of such disclosure or (b) subsequently becomes publicly known
through no act or omission by the Purchaser or (c) otherwise becomes known to
the Purchasers other than through disclosure by a Borrower or any of their
Subsidiaries. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with the procedures adopted by it in good
faith to protect confidential information of third parties delivered to it.
Notwithstanding the foregoing, a Purchaser may deliver copies of any
Confidential Information to (i) such Purchaser’s and its Subsidiaries’
directors, officers, employees, and to its agents and professional consultants,
(ii) any other Purchaser, (iii) any Person, to whom such Purchaser offers to
sell any of its Secured Notes or any part thereof or to whom such Purchaser
sells or offers to sell a participation in all or any part of its Secured Notes,
provided said Persons agree to be bound by the terms hereof regarding
Confidential Information, (iv) any federal or state regulatory authority having
jurisdiction over such Purchaser and which requires such disclosure, (v) any
Person from which a Purchaser offers to purchase any security of a Company or a
Subsidiary, (vi) the National Association of Insurance Commissioners or any
rating agency which generally requires access to information about a Purchaser’s
investment portfolio or any similar organization, (vii) Standard & Poor’s
Ratings Group (in connection with obtaining a private placement number for the
Secured Notes) or (viii) any other Person to which such delivery or disclosure
may be necessary or appropriate (a) in compliance with any law, rule, regulation
or order applicable to such Purchaser, (b) in response to any subpoena or other
legal process; or (c) at any time after the acceleration of such Purchaser’s
Secured Notes upon the occurrence of Event of Default (if such acceleration has
not then been rescinded in accordance with paragraph 7C) to the extent that such
Purchaser determines disclosure is necessary or appropriate in the enforcement
of or for the protection of its rights and remedies under the Transaction
Documents. Each Holder, by its acceptance of its Secured Notes, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
paragraph 11F as though it were a party to this Agreement.
 

-58-

--------------------------------------------------------------------------------



 
G.  Notices.
 

(i)  
All notices and other written communications provided for hereunder shall be
given in writing and delivered in person or sent by recognized overnight
delivery service (with charges prepaid) or by facsimile transmission, if the
original of such facsimile transmission is sent on the same day by a recognized
overnight delivery service (with charges prepaid); and

 

(a)
if to a Purchaser or its nominee, addressed to such Person at the address or fax
number specified for such communications to such Purchaser in Annex 1, or at
such other address or fax number as such Person shall have specified to the
Borrowers in writing,

 

(b)
if to any other Holder, addressed to such other Holder at such address or fax
number as is specified for such Holder in the Note register referenced in
paragraph 11N, and

 

(c)
if to a Borrower, or any Guarantor at the address or fax number specified in
Annex 2 or at such other address or fax number as the Company shall have
specified to each Holder in writing given in accordance with this paragraph 11G.

 

(ii)  
Any communication addressed and delivered as herein provided shall be deemed to
be received when actually delivered to the address of the addressee (whether or
not delivery is accepted) or received by the telecopy machine of the recipient.
Any communication not so addressed and delivered shall be ineffective.

 

(iii)  
Notwithstanding the foregoing provisions of this paragraph 11G, service of
process in any suit, action or proceeding arising out of or relating to this
Agreement or any document, agreement or transaction contemplated hereby, or any
action or proceeding to execute or otherwise enforce any judgment in respect of
any breach hereunder or under any document or agreement contemplated hereby,
shall be delivered in the manner provided in paragraph 11L.

 
H.  Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.
 

-59-

--------------------------------------------------------------------------------



 
I.  Solicitation of Holders. The Borrowers will provide each Holder with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such Holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent requested under any
Transaction Document. The Borrowers will deliver executed or true and correct
copies of each such amendment, waiver or consent effected to each Holder
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the Required Holders. Neither the Borrowers
nor any Person acting on their behalf will directly or indirectly, pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee, expense (other than such Holder’s Expenses) or otherwise, to any
Holder for or in connection with any consent by such Holder in its capacity as a
Holder to any waiver or amendment of any of the terms of the Transaction
Documents unless such remuneration is concurrently paid, on the same terms,
ratably to all Holders whether or not such Holder consented to the waiver or
amendment.
 
J.  Reproduction of Documents. Any Transaction Document and all related
documents, including (a) consents, waivers and modifications which may
subsequently be executed, (b) documents received by the Purchasers on the
purchase of the Secured Notes (except the Secured Notes) and (c) financial
statements, certificates and other information previously or subsequently
furnished to the Purchasers, may be reproduced by the Purchasers by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process and the Purchasers may destroy any original document so
reproduced. Each Company agrees and stipulates that any such reproduction shall,
to the extent permitted by applicable law, be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not the reproduction was made by a
Purchaser in the regular course of business, and to the extent not prohibited by
applicable law, that any enlargement, facsimile or further reproduction of the
reproduction shall likewise be admissible in evidence.
 
K.  Governing Law. THIS AGREEMENT IS TO BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING EFFECT TO ANY LAWS OR RULES
RELATING TO CONFLICTS OF LAWS THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF MASSACHUSETTS).
 
L.  Consent to Jurisdiction and Service. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS AND
OF ANY FEDERAL COURT LOCATED IN SAID JURISDICTION IN CONNECTION WITH ANY ACTIONS
OR PROCEEDINGS BROUGHT AGAINST IT BY ANY HOLDER ARISING OUT OF OR RELATING TO
ANY OF THE TRANSACTION DOCUMENTS AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH COURT. EACH BORROWER HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH
ACTION OR PROCEEDING, IN EACH CASE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, (B) IT IS IMMUNE FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO IT OR ITS PROPERTY, (C) ANY
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, OR (D) SUCH
TRANSACTION DOCUMENT MAY NOT BE ENFORCED IN OR BY ANY SUCH COURT. IN ANY SUCH
ACTION OR PROCEEDING, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY WAIVES TRIAL BY JURY AND PERSONAL IN
HAND SERVICE OF ANY SUMMONS, COMPLAINT, DECLARATION OR OTHER PROCESS AND HEREBY
ABSOLUTELY AND IRREVOCABLY AGREES THAT THE SERVICE MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT ITS ADDRESS SET
FORTH IN OR FURNISHED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, OR BY ANY
OTHER MANNER PROVIDED BY LAW. EACH BORROWER HEREBY IRREVOCABLY APPOINTS AND
AGREES TO MAINTAIN THE APPOINTMENT OF CT CORPORATION SYSTEM WITH OFFICES AS OF
THE DATE OF THIS AGREEMENT AT 2 OLIVER STREET, BOSTON, MASSACHUSETTS 02109
(PROVIDED IF CT CORPORATION SYSTEM IS NO LONGER ABLE TO ACT AS SUCH AN AGENT,
THEN OF ANOTHER CORPORATE AGENT OF NATIONAL STANDING WITH OFFICES WITHIN THE
COMMONWEALTH OF MASSACHUSETTS IF SUCH BORROWER SHALL HAVE GIVEN EACH HOLDER
PRIOR WRITTEN NOTICE OF THE NAME AND ADDRESS OF SUCH NEW CORPORATE AGENT), AS
ITS AGENT TO RECEIVE FOR AND ON ITS BEHALF, SERVICES OF PROCESS IN THE
COMMONWEALTH OF MASSACHUSETTS AND THE FEDERAL COURTS LOCATED THEREIN IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE TRANSACTION DOCUMENTS AND EACH
BORROWER AGREES THAT SUCH SERVICE SHALL BE DEEMED COMPLETED UPON THE DATE 10
DAYS AFTER DELIVERY TO SUCH AGENT WHETHER OR NOT SUCH AGENT GIVES NOTICE THEREOF
TO SUCH BORROWER. ANYTHING HEREINBEFORE TO THE CONTRARY NOTWITHSTANDING, ANY
HOLDER MAY SUE EITHER BORROWER IN ANY OTHER APPROPRIATE JURISDICTION AND ANY
PARTY MAY SUE ANY OTHER PARTY ON A JUDGMENT RENDERED BY ANY COURT PURSUANT TO
THE PROVISIONS OF THE FIRST SENTENCE OF THIS PARAGRAPH 11L IN THE COURTS OF ANY
COUNTRY, STATE OF THE UNITED STATES OR PLACE WHERE SUCH OTHER PARTY OR ANY OF
ITS PROPERTY OR ASSETS MAY BE FOUND OR IN ANY OTHER APPROPRIATE JURISDICTION.
 

-60-

--------------------------------------------------------------------------------


 
 
M.  Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
 

-61-

--------------------------------------------------------------------------------


 
 
N.  Registration, Transfer, Exchange and Replacement of Secured Notes.
 
  Registration. The Secured Notes are to be issued and are transferable in whole
or in part as registered securities without coupons in denominations of at least
$1,000,000 in the case of the Secured Notes, except as may be necessary to
reflect any principal amount less than $1,000,000, and may be exchanged for one
or more Secured Notes of any authorized denomination and like Series and
aggregate outstanding principal amount. The Borrowers shall keep at the
principal executive office of the Company a register for each series of Secured
Notes in which the Company shall record the registrations of the Secured Notes
of such series and the names and addresses of the Holders from time to time and
all transfers thereof. The Borrowers shall provide any Holder who is a Purchaser
or an Institutional Investor or who otherwise holds not less than 10% of the
aggregate principal amount of any series of the Secured Notes then outstanding,
promptly upon request, a complete and correct copy of the names and addresses of
the then Holders of such series.
 
  Transfer and Exchange. Upon surrender of a Secured Note to the Company for
registration of transfer or exchange endorsed or accompanied by a written
instrument of transfer duly executed by the registered Holder or its attorney
duly authorized in writing and accompanied by the address for notices, the
Borrowers shall at their expense (except as provided below), execute and deliver
one or more replacement Secured Notes of like tenor and series and of a like
aggregate amount, registered in the name of such Transferee or Transferees. Each
new Secured Note will bear interest from the date to which interest shall have
been paid on the surrendered Security or the date of surrender if no interest
shall have been paid thereon. The Borrowers may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer. If a transfer of a Secured Note is not made pursuant to an
effective registration statement under the Securities Act, the Borrowers may
require the transferor to deliver, prior to such transfer, an opinion of
counsel, which may be counsel to such transferor, reasonably satisfactory to the
Borrowers, that such Secured Note may be sold without registration under the
Act.
 
  Replacement. Upon receipt of written notice from a Holder of the loss, theft,
destruction or mutilation of a Secured Note and, in the case of any such loss,
theft or destruction, upon receipt of an indemnification agreement of such
Holder (and, in the case of a Holder which is not a Qualified Institutional
Buyer, with such security as may be reasonably requested by the Borrowers)
satisfactory to the Borrowers, or in the case of any such mutilation upon
surrender and cancellation of such Secured Note, the Borrowers will make and
deliver a new Secured Note, at their expense, of like tenor and series, in lieu
of the lost, stolen, destroyed or mutilated Secured Note, and each new Secured
Note will bear interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Secured Note or if no interest has
been paid thereon, the date of issue of such lost, stolen, destroyed or
mutilated Secured Note.
 
O.  Compliance by Subsidiaries. The Borrowers, as the holders of the Equity
Interests of their Subsidiaries, shall cause such meetings to be held, votes to
be cast, resolutions to be passed, by-laws to be made and confirmed, documents
to be executed and all other things and acts to be done to ensure that, at all
times, the provisions of this Agreement relating to the Borrowers and such
Subsidiaries, respectively, are complied with.
 
 
-62-

--------------------------------------------------------------------------------


 
 
P.  Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative, illegal or unenforceable as
applied to any particular case in any jurisdiction because of the conflict of
such provision with any constitution or statute or rule of public policy or for
any other reason, such circumstance shall not have the effect of rendering the
provision or provisions in question invalid, inoperative, illegal or
unenforceable in any other jurisdiction or in any other case or circumstance or
of rendering any other provision or provisions herein contained invalid,
inoperative, illegal or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute or rule
of public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative, illegal or unenforceable
provision had never been contained herein and such provision reformed so that it
would be valid, operative and enforceable to the maximum extent permitted in
such jurisdiction or in such case.
 
Q.  Termination. This Agreement and the rights of the Holders and the
obligations of the Borrowers hereunder shall not terminate until each of the
Secured Notes, including all principal, interest, including interest on overdue
interest and Make Whole Amount has been indefeasibly paid in full and all
Expenses and all other amounts owed to any Purchaser or any Holder pursuant to
the terms of any Transaction Document has been indefeasibly paid in full.
 
R.  Construction. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
 
S.  Joint and Several Liability. Each and every representation, warranty,
covenant and agreement made in this Agreement or any other Transaction Document
in favor of the Purchasers or any Holder by the Borrowers is the joint and
several obligation of the Borrowers whether or not so expressed, and the
obligations of the Borrowers shall not be subject to any counterclaim, setoff,
recoupment or defense based upon any claim a Borrower may have against the other
Borrower, any Purchaser or any Holder.
 
SIGNATURES FOLLOW ON NEXT PAGE
 

-63-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by one of its duly authorized officers.
 

      BORROWERS:  CAL-MAINE FOODS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:

              CAL-MAINE PARTNERSHIP, LTD.  
   
   
    By:   CAL-MAINE FOODS, INC.   (its General Partner)

              By:      

--------------------------------------------------------------------------------

Name:   Title:

            PURCHASERS:  JOHN HANCOCK LIFE INSURANCE COMPANY]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:  
Title:

              JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

    


-64-

--------------------------------------------------------------------------------



 
Table of Contents
Page

1
AUTHORIZATION; RANKING
1
 
A.
Authorization of Issue of the Series C Notes
1
 
B.
Ranking
1
 
C.
Interest on the Secured Notes
2
       
2
PURCHASE AND SALE OF THE SECURED NOTES; CLOSING; EFFECT
2
 
A.
Purchase and Sale of the Secured Notes
2
 
B.
Closing
3
 
C.
Effect of Amendment and Restatement
3
       
3
CONDITIONS OF CLOSING
3
 
A.
Charter and Proceedings
3
 
B.
Opinion of Borrowers’ Counsel
5
 
C.
Opinion of Purchasers’ Special Counsel
5
 
D.
Representations and Warranties and Compliance
5
 
E.
Purchase Permitted by Applicable Laws
6
 
F.
Private Placement Numbers
6
 
G.
Sale of all Series C Notes
6
 
H.
Consent of Other Persons
6
 
I.
Appointment of Agent for Service of Process
6
 
J.
Payment of Special Counsel Fees
6
 
K.
Other Transaction Documents
6
 
L.
Environmental and Zoning Status
7
 
M.
Appraisals
7
 
N.
Subsidiary Guaranties
7
       
4
PREPAYMENT AND REPAYMENT
8
 
A.
Optional Prepayment of Secured Notes at Any Time
8
 
B.
Notice of Optional Prepayment
8
 
C.
Scheduled Repayment of Secured Notes.
8
 
D.
Prepayment of Secured Notes Upon a Change of Control
9
 
E.
Payments Pro Rata; Application of Payments
10
 
F.
Retirement of Secured Notes
11
 
G.
Manner of Payment.
11
 
H.
Taxes.
12
 
I.
Make Whole Amount
13
       
5
AFFIRMATIVE COVENANTS
13
 
A.
Financial and Other Reporting by the Borrowers
13
 
B.
Information Required by Rule 144A
18
 
C.
Inspection of Property
18
 
D.
Existence, Etc
18
 
E.
Payment of Taxes and Claims.
18
 
F.
Compliance with Laws, Etc
19

 
 
i

--------------------------------------------------------------------------------


 
 
Table of Contents
(continued)
Page
 

 
G.
Maintenance of Properties and Leases
19
 
H.
Insurance
19
 
I.
Use of Proceeds
19
 
J.
Environmental Compliance and Indemnification
19
 
K.
Maintenance of Books and Records
20
 
L.
Subsidiary Guaranties
21
 
M.
Payment of Trade Payables
21
 
N.
Additional Agreements
21
       
6
NEGATIVE COVENANTS
21
 
A.
Financial Covenants
21
 
B.
Liens and Other Restrictions.
22
 
C.
Sales of Equity Interests by Subsidiaries.
24
 
D.
Merger and Sale of Assets
24
 
E.
Subsidiary Dividend and Other Restrictions
24
 
F.
Transactions with Related Parties
24
 
G.
Dividends; Restricted Payments and Restricted Investment.
25
 
H.
Debt; Guaranties of Debt.
26
 
I.
Compliance with ERISA
26
 
J.
Line of Business
27
       
7
EVENTS OF DEFAULT
27
 
A.
Events of Default
27
 
B.
Acceleration on Event of Default.
30
 
C.
Rescission of Acceleration
30
 
D.
Notice of Acceleration or Rescission
31
 
E.
Other Remedies, No Waivers or Election of Remedies
31
       
8
REPRESENTATIONS AND WARRANTIES
31
 
A.
Organization, Etc.
31
 
B.
Equity Ownership.
32
 
C.
Financial Statements
33
 
D.
Actions Pending
33
 
E.
Title to Properties.
33
 
F.
Affiliates and Investments in Others
34
 
G.
Tax Returns and Payments
34
 
H.
Conflicting Agreements and Other Matters.
34
 
I.
Offering of Secured Notes
35
 
J.
Regulation U, Etc
35
 
K.
ERISA.
35
 
L.
Governmental and Other Consents
36
 
M.
Environmental Matters
37
 
N.
Labor Relations
38
 
O.
Financial Condition
38
 
P.
Disclosure
38
 
Q.
Status Under Certain Federal Statutes
38

 
 
ii

--------------------------------------------------------------------------------


 
 
Table of Contents
(continued)
Page
 

 
R.
Existing Indebtedness; Future Liens
39
 
S.
Compliance with Laws, Etc
39
 
T.
Brokers
39
       
9
REPRESENTATIONS OF THE PURCHASERS
39
     
10
DEFINITIONS
41
 
A.
Prepayment and Make Whole Amount Terms.
41
 
B.
Other Terms.
42
       
11
MISCELLANEOUS
55
 
A.
Expenses
55
 
B.
Consent to Amendments.
56
 
C.
Persons Deemed Owners; Participations
57
 
D.
Survival of Representations and Warranties; Entire Agreement
57
 
E.
Successors and Assigns
58
 
F.
Confidential Information
58
 
G.
Notices.
59
 
H.
Descriptive Headings
59
 
I.
Solicitation of Holders
60
 
J.
Reproduction of Documents
60
 
K.
Governing Law
60
 
L.
Consent to Jurisdiction and Service
60
 
M.
Counterparts
61
 
N.
Registration, Transfer, Exchange and Replacement of Secured Notes.
62
 
O.
Compliance by Subsidiaries
62
 
P.
Severability
63
 
Q.
Termination
63
 
R.
Construction
63
 
S.
Joint and Several Liability
63


 
iii

--------------------------------------------------------------------------------


 


ANNEXES
   
ANNEX 1
-
Purchasers Schedule
ANNEX 2
-
Wiring Instructions, Borrowers Address for Notices
DISCLOSURE SCHEDULES
   
SCHEDULE 5I
-
Use of Proceeds
SCHEDULE 6B(1)
-
Existing Liens
SCHEDULE 6G
-
Permitted Investments
SCHEDULE 8A
-
Organization; Foreign Qualifications; Etc.
SCHEDULE 8B
-
Equity Interests
SCHEDULE 8L
-
Governmental and Other Consents
SCHEDULE 8M
-
Environmental Matters
SCHEDULE 8R
-
Existing Debt
SCHEDULE 8S
-
Compliance with Laws


 
 
iv

--------------------------------------------------------------------------------

 